The next item is the Commission statement on the transport of animals.
. Mr President, ladies and gentlemen, I should like to start by expressing my gratitude for the opportunity which I have today to convey to you the Commission's views on such an important and emotional issue. I understand and share the concerns and interest of the European Parliament on such an important issue.
Allow me to assure you that I know full well how important this issue is, not only to the European Parliament, not only to the European Commission, but also to our millions of citizens and, of course, to farmers and to all the agencies involved. I have no doubt that the European Community has a very important role to play in improving conditions under which animals can be fed, transported and slaughtered.
The need to ensure that animal welfare is improved during transport as a matter of day-to-day reality and not just on the statute book is an important objective for me. I have long been aware of the unsatisfactory way that the current legislation on transport is being applied and of the apparent lack of priority given to this area of legislation by national authorities.
The correct and full enforcement of animal welfare legislation is essential, as is the immediate improvement of the conditions of animal transport. This is why the Commission, despite its desire to do more to restrict transport-by-road times and reduce stock intensity on vehicles, accepts the presidency's step-by-step initiative in the Council.
We felt it was important to make the significant progress that was already within our grasp, rather than to defer the whole dossier to a later indefinite date. This, as I will point out later, is without prejudice – and I would like to emphasise this – to any improved future solution. In doing this, we have opted for much stricter rules, significantly improving current conditions, to be applied as soon as possible. They will cover matters such as long-distance transport or new, substantially upgraded standards for vehicles. These will be enforced in the shortest possible time within EU standards.
I wish to point out that the vast majority of Parliament's amendments have been integrated and incorporated into the final text and I thank Parliament for its important contribution.
I have no problem in admitting that it is unfortunate that there was no agreement on the issue of restrictions on the travel time and the transport density. There was no chance – and I have to be frank about this – of such provisions being supported in the Council, and the failure to reach agreement at the April 2004 Agricultural Council was a clear warning. But failure to reach agreement at the last Council would have meant an indefinite continuation of the existing unacceptable conditions and a significant delay in their improvement. This does not mean, however, that the Commission does not believe that all possibilities for reinforcing the provisions on travel time should and will be exploited in the future.
Firstly – and this is not the only possibility – the final text provides for the Commission to report back to the Council within – not after – four years of the date of implementation on the issue of travel time and loading densities and possibly to modify its approach on the basis of the experience acquired from the application of the new rules. However, in addition – and this is important – regardless of what the regulation provides, the Commission will carefully analyse the situation, including the prevailing political conditions, and will avail itself of its power of initiative. I retained this right when giving our consent to the compromise.
Let me briefly list some of the improvements that this new regulation will introduce in the near future. I have a list of four pages and I will not read them all. Before I do so, I want to remind honourable Members that the regulation states that Member States have the right to adopt and implement stricter rules within their territory than those provided for in the regulation. Therefore, this is a challenge for the Member States, and it is a challenge for you. If enough Member States adopt stricter rules then the political pressure – the peer pressure – on the rest would be much more evident and effective. However, we need the improvements in the existing regulation.
Firstly, a satellite navigation system will be used on road vehicles from 2007. There will be forced ventilation and temperature monitoring inside the trucks, with improvements in water facilities and drinking facilities, individual stalls for the transport of horses and other conditions in relation to horses. There will be stricter conditions for the training of drivers and a ban on transporting pregnant, sick and wounded animals. There will also be administrative provisions to ensure consistency between checks by officials in different Member States. This will apply to all journeys.
As you will be aware, the use of satellite navigation systems was promoted by the European Parliament last month and supported by the Commission. This represents an innovative and promising tool to monitor animal transport, and the Commission is ready to invest immediately in this. The proper use of this technology will contribute to the promotion of a more transparent and high-quality approach to animal transport in Europe, in tune with the wishes of our citizens but also enabling better enforcement. This is extremely important. It is not enough to regulate or adopt rules, we must have the means to enforce them and to supervise their enforcement. European citizens have pointed out on innumerable occasions and in many ways that the lack of effective enforcement has been an appreciable weakness of the current system. I fully agree with that. I am determined and committed to ensuring better enforcement of animal welfare rules and to insisting that Member States report precisely on the state of play of the controls carried out. We will continue to press Member States for this information and I am pleased that the new legislation will allow us to do so in a more efficient way.
To sum up, we stated in the Council that the Commission reserves the right to respond in accordance with the rules of the Treaty, with due regard to the welfare requirements of animals. Therefore, the Commission will continue to be vigilant and will closely monitor the situation on animal transport in Member States. We are prepared to take a legislative initiative at any time in the future should animal welfare conditions need further improvement.
I would like to comment on two more issues. First, the improvement of animal welfare is a continuous process. It is not just a regulation, we are already working on other improvements on poultry and on microclimates within the transport vehicles. Therefore it is not the end, it is just the beginning.
At the same time, I have looked at what the options were at the last Council meeting. They were not between the optimum maximum and the compromise, they were between the compromise and continuing indefinitely with the present situation, with all the unacceptable conditions that prevail at this point. I am certain you will understand that if one has the responsibility of taking a decision, one has to weigh the pros and cons and decide in which direction to go. I can assure you that the Commission's only concern on this issue was the welfare of the animals and how to make practical improvements as soon as possible. It was not just to insist on a principle which eventually would harm the animals, because it would not enable us to improve the existing conditions in any way.
I repeat, the present compromise significantly improves the present situation without depriving the Commission of the right to come back to these very important issues. Believe me, it was a Commission proposal. We would have been much happier if these provisions were included and accepted in the compromise. But, unfortunately, there was no possibility of such an agreement. If I may, I suggest talking to the various NGOs. They were not happy but they accepted this compromise because they realised that it is a significant step forward.
Finally – and I would be interested to hear your comments as I feel that Parliament will be a significant ally of the Commission in this matter – I can assure you that my intention is, before the end of this Commission's term and definitely before the end of this Parliament's term, to come back with a new proposal and have a new discussion. The Commission is committed to this. But, the big question and the big challenge will be to convince the Member States to accept this new proposal when it comes.
. – Mr President, I should like to thank Commissioner Kyprianou most warmly for the openness with which he has raised this issue once more. You have only just assumed your duties, and I think that your position at all events opens up the possibility of a very good future working relationship between Parliament and the Commission on this, too. I am saying this with good reason: you hit the nail on the head when you said just now that the main problem regarding animal transport in Europe is the lack of priority given to it by national authorities. This is our sticking point, and remedying it would represent tremendous progress.
I should like to give an example by way of illustration. I note that, at the present time, the Austrian government, in particular, is doing a good job and is exercising good supervision. This is resulting in a large proportion of the international transport of stock for slaughter travelling to Italy by routes other than Austria all of a sudden. This is the kind of situation that arises when a number of other Member States neglect their duties. In that regard, the Austrian model should become the European model: with effective legislation and effective enforcement. This is the way to put an end to all the unpleasant debate.
However, the Council has come to an agreement, and has made a corresponding amendment without giving prior notice to Parliament, which I find very disconcerting and also blameworthy on the part of the Council. On the other hand, I must add that we should have been even worse off without this initiative, because we cannot deny that the agreement does constitute an improvement on the existing legislation. You know Parliament’s line of thinking. I myself was rapporteur on the subject of a maximum journey time for stock for slaughter. This has now proved unattainable in the Council. Nevertheless, I note that the introduction of the satellite tracking system has become a reality, at all events, and that enforcement of the existing rules is to be improved. In that regard, I should like to hear how the Commission intends to enforce this at Member State level. Are other instruments necessary in this regard, including on the part of Parliament? I should also like to know how the Commission intends to support this in the context of improving training. Finally, I note that farm-to-farm transport has been liberalised. We should have liked to see 100 kilometres, but this was evidently unattainable in the Council. Nevertheless, we have taken a small step forward.
I should like to mention two other points. First of all, there is still a great deal of criticism of the means of regulation of the transport of breeding stock and the rest periods stated for this. Animals must be transported as quickly as possible, and introducing the minimum possible number of rest periods for the transit of breeding stock, too – which is undertaken in the main in very favourable conditions – would be a step forward. This means that animals can also be transported over medium distances. The same goes for the roll-on/roll-off system on ferries. Telling Member States in plain language that this is normal rest time would also be a great help. All this would represent another few steps forward in improving the quality of animal transport.
As a former rapporteur, I am a little disappointed that no maximum journey times for stock for slaughter have been agreed. Nevertheless, I see that this package as a whole does represent a genuine step forward. I am extremely curious to hear what proposals the Commissioner intends to make before 2009 for the establishment of a good working relationship with Parliament, and also, in particular, for making Member States comply with the European rules.
. – Mr President, I should like to thank the Commissioner for his words. I share his disappointment over the Council’s compromise. It brings no improvement in the journey times for animal transport, none in the rest periods and none in the maximum stocking density, and that could endure for years to come.
I wish the Council every success in attempting to explain this compromise to the European public. It is an extremely bad one, including for the image of the whole sector, and one that is unacceptable from an animal welfare point of view. I therefore support the proposal by my fellow Members to limit the maximum journey time to eight hours. Only a decision of this nature would demonstrate that Europe is really serious about sustainable agriculture, one of the priorities of which must be animal welfare.
Europe is built in small steps, as we all know, and indeed that is a very good thing, in many cases even the best way. Whilst the EU is taking excessively small steps here towards improving animal welfare, animals in Europe are being dragged back and forth for thousands of kilometres in atrocious conditions. It will be nice and reassuring for them to know that they are being watched by satellites all along.
. Mr President, I agree with the Commissioner's statement. This is a very important issue. I also agree that the EU has played an important role in regard to the way that animals are fed, transported and slaughtered. As the Commissioner stated, the EU has ensured many improvements in animal welfare during transportation. Some of them have been mentioned already: proposals for satellite tracking systems, ventilation and temperature monitoring, stricter conditions for driver training and a greater number of official inspections in different countries. Progress has been made.
I also want to nail my colours to the mast because I am an MEP who represents a constituency that is both rural and urban. Agriculture continues to play a very important economic role in the north and west of Ireland. Indeed, the agriculture business has for many years been well supported by the EU.
Live animal exports are a hugely important, legitimate business for Ireland. We export 90% of our animals and about 10% of those, or 200 000 live cattle, are exported every year to markets in France, Italy, Spain and the Netherlands. This trade is worth over EUR 150 million annually. Therefore, a vibrant export trade is essential for Irish agriculture and for the entire livestock sector. I believe we must have access to the single market. There is an important market for Irish weanlings in Europe and I believe this market should not be hindered. Surely, free access to the market is one of the cornerstones of EU policy. We also need to balance animal welfare with market access and support for agriculture, not just in Ireland, but also in the EU as a whole.
Again, I agree with the Commissioner. We need enforcement and no one has a problem with that – consumers or farmers, it is in all our interests. Another issue regarding live export is that the trade provides competition in Ireland. This is another cornerstone of EU policy. I believe we have made progress; there is probably further to go, but the Commission is doing useful work.
Mr President, I took the initiative regarding this extra debate following the Council decision in November. A number of technical improvements were at the cost of up to six years’ blocking of the issue of protecting our animals. This would mean that, throughout their periods of office, neither Parliament nor the Commission would be given an opportunity to improve the conditions of animals, a state of affairs that is quite unreasonable.
The Council decision departed so completely from the proposal that I even doubted its legality. Mr Kyprianou, I hope you realise your ambition of coming back with density figures and transport times as soon as possible. I also hope that you make use of the Treaty’s articles concerning transport, consumer issues or health as a legal basis so that Parliament can participate through the codecision procedure. We could then together break the Council’s resistance to providing animals with reasonable conditions. Unfortunately, the Council listens more to lobbyists than to opinion.
The maturity of a society is shown by the way in which it treats those who are defenceless. If the rules governing the transport of animals are an indicator of Europe’s maturity, we are unfortunately still barbarians. I invite all ministers to travel, together with myself, between Stockholm and Brussels under the conditions that apply to the transport of animals. They might then understand what they have done.
If we are regarded as 75-kilo sheep, there will be ten of us in an area as large as a double bed. If we are regarded as chickens, we shall see how faeces from those above fall down onto those below. If we are regarded as pigs, we shall, in accordance with the Council decision, be given nothing less than electric shocks if we refuse to move. We shall also be given water only after 14 hours before continuing for another 14 hours. We must also try to ensure that, in accordance with the Council rules, the temperature is kept above five degrees Centigrade during the journey.
Mr President, Commissioner, if we are to believe what the Council says about this European Union of ours wanting to encourage sustainable development, and if we look at the reality of where this could be done and the way in which the Council goes about doing it in practice, we see that the Member States really cannot summon up the will to do it.
Yet again, animals have lost out when there is a choice to be made between protecting them or the profits of the firms that fatten them up. I will nonetheless concede that the Commission has made an effort, and I will not deny that a number of changes have been made for the better, but the underlying principle has remained the same as it was before.
There are those of you in the Council who have decided not to have a limit on transport times for animals and that the permitted density should not be specified, and I am absolutely convinced that you would be quick to introduce other rules if your domestic pets were to be transported the length and breadth of Europe. If we want to defend the right to life and the rights of animals, then we need to approach this from a different angle.
The introduction of the GSP satellite navigation system does, of course, achieve something; it means that checks can be better carried out. There is no disputing that. Likewise, if it is ensured that the animals are given water and improved ventilation, that is of course a small advance, but it does not solve the problem. If you want regional development, this is a real opportunity to demonstrate it, for you can raise animals, fatten them up, and process them on the spot or within the local area without having to organise these transports from one end of the European Union to the other.
I really cannot understand how Mr Maat can describe this as tremendous progress. I cannot see it as such. It patches things up, without doing anything to deal with the main problems and remove the main causes of the torment these animals undergo.
Mr President, I am a severe critic of the damage the EU has done to Britain and a passionate advocate of Britain's withdrawal from it. The European Union destroys jobs – as Tony Blair said in his 1983 election address. It has also passed legislation that has led to the closure of hundreds of local abattoirs. However, this toothless Parliament passes resolutions that are then ignored by both the Council and the Commission.
The decisions made by this Parliament on the transportation of animals have been repeatedly ignored and horrendous suffering continues. Over 3 million animals every year endure journeys lasting 30 hours or more in unacceptable conditions and many die in transit.
Were this not bad enough, even more suffering is now being planned by the European Union under the REACH Directive, and we will see millions more animals moved around for live testing. To those in the outside world – the real world – who are as appalled as I am by all this, I have a simple message. I wish the European Union would interfere and legislate less, for if the European Union is the answer it must surely have been a very stupid question.
Mr President, the welfare of animals during transit has been a matter of continuing concern for Parliament over recent years. I venture to suggest it has given rise to more concern than the plight of the millions of children dying of starvation or living in unacceptable conditions in contemporary Europe.
If the humanitarian organisations acting in the interests of those individuals had shown the same determination as their counterparts promoting the cause of animals, something could probably have been done to help the European children dying day after day.
I shall be more specific. Parliament has issued two opinions on animal welfare in transit over the last three years. I do not believe it is appropriate to devote any more time to the matter, as fortunately it was finally settled this November, following the agreement reached in the Council of Ministers of the European Union.
In my view, the compromise proposal tabled by the Irish Presidency was better. It contained a reasonable restriction on journey times, taking account of both the animal welfare and the question of freedom of movement of goods within the European Union. I would remind the House of the times in question, namely nine hours of journey time plus twelve for rest and a further nine hours of journey time. The agreement reached today under the Dutch Presidency does not imply any change to existing regulations on journey time. The decision on this crucial issue in the debate has been postponed for six years.
The postponement is due to the differences of opinion that still exist between the Member States. It amounts to stalemate. Nonetheless, I would like to clarify one aspect I feel many of those following the debates have overlooked, and which should be brought to the notice of the citizens. Existing regulations already impose a maximum travel time of eight hours when vehicles that do not comply with the welfare standards laid down in the regulations are used. In addition, these standards have been tightened up by virtue of the agreement reached in the Council of Ministers.
Mr President, I can understand why the Commission has gone along with this solution, because it is a pragmatic one. The Council was not going to agree to anything more at this stage. However, it is extremely disappointing – as everyone has said – that we could not get something on journey times, one of the key issues; or on stocking densities. Member States can adopt tougher legislation. We in this Parliament want a bigger say on these issues, but at the moment we do not have it. I will certainly press my own government to go further on this.
I am pleased, Commissioner, that you mentioned enforcement. That is one area where this legislation has fallen down in the past. You will be aware of the NGOs that have given us video evidence of how this legislation has been by-passed and ignored. You said that in four years you are going to come back with more legislation. I hope that you do. I hope you will keep Parliament informed of what happens in the interim. We want to hear about what is happening with regard to reinforced monitoring. I can guarantee that Parliament will back you when you bring forward your legislation. We already have a written declaration on journey times. I am sure that our commitment will remain the same.
Mr President, animal protection should be moved immediately from the agricultural heading and from Article 37. It could, of course, be transferred to health and consumer protection because it would then be Commissioner Kyprianou who would be responsible for the matter, which sounds more reassuring.
In Denmark, it is the Justice Ministry that is responsible for this matter. We regard animal protection as legal protection, but Article 37 is exclusively about increasing production and earnings. The poor animals must suffer heaven knows what kind of mistreatment when protection itself is subject to greed. It is actually grotesque that export subsidies are paid when horses, cows and sheep have to be sent out of the EU. Animals that are to be slaughtered should only be driven to the nearest abattoir and for a maximum of eight hours. We have a majority in favour of this view in Denmark. Animals that are not to be slaughtered should only be transported for eight hours without rest, food and a change of air, and the accommodation must be in order. That is also something favoured by a majority in Denmark.
Of course, the previous Parliament stated this too, and it has to be asked why the Commission did not go to the Council and insist on these conditions being respected. When we obtain the new Constitution, Parliament will have the right of codecision and, if animal protection had no longer been subject to Article 37, Parliament would now already have had this right.
Regarding another matter – namely transparency – our Ombudsman expressly stated that the provisions of the new Constitution could properly be used when there was such large support for doing so, so there is a double opportunity for involving Parliament in this procedure right now. What has happened is that a strategy has been chosen whereby a decision has been hurried through, almost as if it were a question of keeping both people and Parliament remote from the decision-making concerned over the next six years. We, indeed I, have noted that the Member States must implement decisions that go further ...
– Mr President, the problem at issue is of a cross-border nature and cannot be solved by national legislation alone. For this reason, it is a matter for the European Commission and the European Parliament. For years, Parliament has been inundated with petitions from people rightly calling for attention to abuses in animal transport. This applies in particular to horses that come to the end of their useful life in the East but are destined to be slaughtered and eaten in the South. Many animals spend a very long time in transit in lorries, with little to eat or drink, foul themselves, start to panic and suffer injury. The only way to prevent this is to drastically reduce the distance and time permitted for the transport of live animals. At the start of 2004, the dispute in this Parliament was a question of eight hours versus nine hours of continuous transport and of limited, cheap protective measures versus further-reaching, more expensive measures. At that time, Parliament made a very moderate choice, but even that went too far for the governments of a number of Member States. As a result, there is still scope for allowing those abuses to continue.
The key question is whether we accept this unnecessary animal suffering in anticipation of a resulting reduction in the costs of the livestock trade and of road transport companies, or whether we consider this suffering to be completely at variance with our civilisation and our responsibility for the welfare of our fellow creatures. My choice is emphatically in favour of civilisation and responsibility. What the Commissioner is now announcing is the failure of decision making in the European Union. We have shown ourselves to be unable to do what is urgently needed. National economic interests are taking precedence over our shared civilisation and responsibility.
Listening to Commissioner Kyprianou speak, I have no doubt as to his good intentions. I support his announcement of new initiatives by the European Commission. I also agree with his view that it would be better to start quickly on the basis of a woefully inadequate result than of no result at all. Satellite monitoring is cold comfort for the animals. Let us not trust solely in new technologies, but rather build on the political will to genuinely eliminate this abuse. That is what is important. I hope that we are able to achieve real results by the end of the term of office of this Parliament and this Commission, because what is currently taking place is an absolute disgrace.
Mr President, the transport of animals within the EU and from the EU to countries outside it has on quite a few occasions been comprehensively criticised. Most recently, we have received information about the disgraceful conditions under which animals have been exported from the EU to Lebanon. That worries us. Will the Commission prioritise this problem? We hope so, but are not completely convinced.
Another matter that gives rise to concern is the reports on financial fraud issued by OLAF at regular intervals. Recently, these concerned complaints relating to financial fraud in connection with the transport of animals to Lebanon. In purely financial terms, subsidies for the export of animals from the EU to third countries total approximately SEK 60–100 million per year. Does this amount to properly used tax revenue?
We hope that the Commission will take animal protection seriously and that we do not have to read further reports concerning misused export subsidies.
Mr President, I thank the Commission for raising this important issue for animals and humans.
There is a failure of implementation, not a failure of regulation. In fact, in many cases we have over-regulation but also non-implementation. This has led to problems for farmers and those engaged in what is a very legitimate trade. One of my Irish colleagues has mentioned the importance of this trade for Irish farmers. The new agriculture support system urges farmers to opt for market-led farming. There is a legitimate market in mainland Europe for young cattle from Irish farms. Are we going to tell farmers that they cannot engage in this legitimate trade? I do not think we can, because it is vital for the success of Irish farmers. However, animal welfare must of course also be a priority.
One colleague raised concerns about Lebanon. Irish cattle go to Lebanon. Again, it is a case of implementing the regulations that are there. If we stop that trade, animals will still move to Lebanon, perhaps from Australia and other areas. If our concerns are for animals, we must have concerns for animals across the world and not just European animals.
As for reducing journey times and stocking densities, I urge that we be guided by science and not emotion, because this debate has been too much guided by emotion.
I wish to refer you to independent research carried out in Ireland on the transport of animals from Ireland to Spain. I shall read one paragraph from the report: 'The study concluded that transport had no adverse effect on animal welfare based on the physiological, immunological and haematological measurements made'.
Finally, I would just support Mrs Herranz Garcia, who spoke of human welfare concerns in this House last night. I raised the issue of over half a million people in the Sudan who are starving. The issues are not linked, but we need to put our priorities right.
MrPresident, I too would like to warmly welcome the political agreement to be presented to the Agriculture Council for formal approval next week. I believe this agreement has one very positive aspect. It postpones the most controversial issues until 2011. I refer to the issues instrumental in the failure of negotiations last April, namely journey times and stocking densities. Some of the honourable Members present today will recall the debate in the last Parliament with Mr Maat. It emerged then that, as Mrs McGuinness just stated, there is no solid scientific basis regarding the two issues of journey time and density. In addition, larger Member States and the peripheral ones were seriously penalised. All this economic background was presented as an animal welfare issue, as if Members from large and peripheral countries were not concerned about animal welfare.
Commissioner, I believe the political agreement makes good many of the shortcomings identified in current provisions. This is its most positive aspect. It improves control systems, it introduces technological features facilitating control, it provides for a clear and transparent system of registration and it improves systems of cooperation between Member States. In addition, it spells out the duty of setting up training systems that will also improve the transport of animals. I particularly welcome Article 32, because it lays down clearly the basis for future reviews of these provisions.
For all these reasons, therefore, I am bound to congratulate the Council for moving the issue forward, and I look forward to successful implementation of the new text.
Mr President, the Commissioner spoke of the emotions that are present in this House. That this should be so certainly has to do with the subject matter, but also with the fact that what we are dealing with here is a never-ending story. This is not the first time, not the second, and not even the third, but perhaps the umpteenth time that we have had to give this our attention. For well over ten years, we have sought to make improvements in this area, and there has always been talk of progress, but the crucial progress has not materialised. We will, I believe, achieve a real breakthrough only when this House acquires the right of codecision in agricultural matters as well. I believe we are more likely to get that than the satellite navigation system. It is there that I have greater confidence in our ability to get our way.
Turning to the matter in hand, I would like to say that this is, of course, also about transport times, but what is of the essence is whether the conditions are right, that is, whether the animals are carted off in torment or whether they travel as our fellow-creatures. If someone goes to the Middle East and buys an Arabian stallion for stud purposes, they do not need to worry that it will arrive here in a poor condition. Likewise, if our animals travel to the Olympic Games, they will arrive in a fit and proper state. It follows that it is the conditions that matter.
What matters, I think, is that we should comply with what the consumers want. In Germany, we have set up programmes for quality meat in which transport time is among the quality criteria. Organic farming is another example, with the nearest slaughterhouse being the one that is used. Where that is a measure of quality, it will also become accepted practice.
Mr President, ladies and gentlemen, terrible things occur during the transport of animals. Animals suffer from human callousness and thoughtlessness, and improving their fate is a challenge to our humanity. It is not merely sensitivity to the harm done to animals that makes action necessary, but also the awareness that it is only a small step from cruelty to animals to cruelty to humans.
The regulation under discussion moves in the right direction. It introduces higher standards for the protection of animals in transport, although these standards are still inadequate, and it leads one to hope that animals will suffer less. As an MEP whose voters include Polish farmers, I am delighted at this. In Polish family-owned farms, which are mainly small, animals are treated with great affection, and even as individuals. It breaks farmers’ hearts when the animals they cared for are treated brutally after being sold.
The regulation we are discussing will bring progress, but it is not a solution to the problem. Legal regulations must be accompanied by effective implementation, which can be fraught with difficulty. Poland, for example, is a large transit country and it experiences problems with the transport of horses. Legal standards have been put in place, but the monitoring bodies, police and veterinary inspectors are often helpless when faced with the problem of what to do with illegal transports, carrying injured animals for instance. There is a need for a network of stopover points where transported animals could be provided with food and drink or given necessary veterinary care. In urgent cases, the animals could be put down at these points if necessary. The European Union should provide financial support for the setting up of such a network, and Poland at any rate requires such assistance.
Ladies and gentlemen, a genuine breakthrough in the transport of animals will only come about when long-distance transports are fully abolished. Animals should be slaughtered close to where they have been bred. Humanitarian considerations are not the sole reason for this. Sanitary considerations are also at issue. I would remind you that as shown by the recent report of the Court of Auditors, control is practically lost over animals transported abroad. Ladies and gentlemen...
Mr President, there is no doubt that this is an area that makes a big impression upon the European population. Last year alone, one animal protection organisation collected 500 000 signatures in Denmark, that is to say half a million signatures in a country with only just over five million inhabitants. All the more reason for criticising the way in which this proposal has been hurried through. As a Member of the European Parliament, I could not obtain access to the proposal until a few hours before it was in actual fact adopted. It might well actually have been the case, Commissioner, that if there had been a little more time in which to debate this issue and if there had been a public debate surrounding it in the individual countries of Europe, the ministers would have been rather more amenable. I actually think you should be serious about the statements you have made in this House today. I think you should have the matter put on the agenda again as quickly as possible so that we can have a public debate and so that the politicians and ministers can be put under pressure.
The big problem in this case is that we think too much about the internal market. The internal market is of course a splendid and commendable thing but, once in a while, we must also pause and bear some ethical considerations in mind. We are now treating animals as if they were commodities. Animals are not commodities. Animals are living beings and must, of course, be treated as such.
I would also question whether the proposal that has now unfortunately become legislation is at all tenable in purely legal terms. In purely legal terms, can there be any defence of Parliament’s being deprived of influence, as it has been? When this legislation is revised, or in other words re-examined, it will be possible to bypass Parliament. As I see it, that alone is a good enough reason for investigating whether this decision is at all sustainable in legal terms.
Mr President, ladies and gentlemen, the previous speaker mentioned the internal market, but the internal market must be judged by whether or not it operates in a humane way, and by what its effects are not only on human beings but also on other creatures.
Where animal transports are concerned, the issue is clear: whom does it benefit when animals are transported over long distances? It is to the benefit of mass livestock farming, a form of livestock farming that will get Europe nowhere. What we need is not just the right measures, but also stringent checks, and this is where the attitude of the Member States cannot be described as anything other than truly shameful. If we are to have these checks, we need an infrastructure, and this infrastructure also means resting points, for which we must make provision, and loading stations where vehicles must be obliged to dock when the provisions on the protection of animals in transit are breached. That must be enforced, and we – this House and the Commission – must together require the Member States, once and for all, to implement in practice a new strategy for agriculture.
Mr President, I think Commissioner Kyprianou has a difficult task in front of him in trying to persuade us that the November Council compromise is a genuinely positive step forward when it comes to live animal exports. We know it is not, and I think you know it is not, Commissioner.
It is a great shame that the Council is not here to be held to account. I have to say as well that I am disappointed that my own government voted in favour of this shabby deal; because a few technical improvements are now completely overshadowed by the failure to make any progress on journey times and stocking density. As a result, it seems this shockingly cruel practice will continue for many years to come.
I notice, however, that you explicitly reserve the right to bring forward better proposals. I welcome that, and strongly urge you to do it as soon as possible, and in particular to introduce a maximum eight-hour journey time for both slaughter and further fattening animals. You can be sure that Parliament will be an ally on this, even more so if we have codecision. It is crucial that we send out a strong signal to all Member State governments that support for live exports is unacceptable in a civilised society.
. Mr President, I have noted with great interest the views expressed by Members. I share most of your concerns and most of your views. However, as I have already said, the Commission felt that there was a need for immediate action. Some of you said that this compromise has been rushed through. But at the same time, some of you said that this has been pending for more than ten years. I believe, therefore, that we had an obligation to find a solution as soon as possible, without just saying that we would not continue these efforts for improvement.
It is true that Member States can do more. They can adopt stricter rules, not just for animals originating from their territory but also for transit animals. So there could be, through this, a possibility of stricter regulations covering a much wider area and affecting much more transport.
As far as the subsidies are concerned I must remind Parliament that even though we do not have the right – because of various international agreements – to legislate on movement of animals outside the territory, nevertheless the European Union has linked the export subsidies to animal welfare requirements during transport. Therefore to link the two is a substantial step as it brings compliance to a great extent, even though not through immediate legislation.
I agree that implementation is very important. We will put greater emphasis on the issue of travel times, including all the other improvements that need to be made. We will gather enough scientific evidence to be able to convince even those who are reluctant at this stage. Therefore we will continue to monitor the situation and get this evidence that can be used in a future proposal.
On the staging point, this regulation has increased both the welfare situation and the bio-security situation. Even though I understand and share the disappointment of many of you with regard to this regulation, at the same time, we must not, through this emotional approach, disregard significant improvements that have been made to the regulation. Travel times are very important – that is why they were included in the Commission proposal; but conditions during travel are just as important. They are being improved and dealt with in the regulation.
The Commission examined the legal problems referred to in the way in which the decision was taken. I can assure you that we checked with the legal services and everything was done in a proper legal way.
While I share your concerns, we feel that this was a good compromise. It has gone the right way. Some of us might have wanted to go one step further, or take one step less, but it is nevertheless going in the right direction. The Commission will continue to monitor and follow the implementation. Implementation is in the hands of the Member States. Agreement on any future proposal coming from the Commission will again, in the final analysis, be in the hands of the Member States. Therefore it is something on which Parliament and the Commission have to work together.
The debate is closed.
The next item is the report by Sérgio Ribeiro (A6-0037/2004), on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending Regulation (EC) No 850/98 as regards the protection of deep-water coral reefs from the effects of trawling in certain areas of the Atlantic Ocean (COM (2004) 0058 – C5 – 0074/2004 – 2004/0020 (CNS)).
. Mr President, I thank Mr Ribeiro for his report on the proposal to protect deep-water coral reefs from the effects of trawling in certain areas of the Atlantic Ocean. This is the first time I have addressed the plenary of this Parliament and it is satisfying that the first proposal that I am dealing with is focused upon the protection of deep-water coral reefs – an issue of great importance to us all. Doubtless, we will have many an occasion in future, both within this plenary and within the Committee on Fisheries, to discuss issues not only relating to conservation and the preservation of fish stocks but also relating to issues such as deep-water coral reefs.
Having studied the scientific evidence and considering the irreversible damage that certain fishing gear can cause to these unique habitats, we propose in this regulation to ban the use of bottom trawls and similar trawl gear in the areas concerned. With this proposal, we fulfil the commitment given at the Fisheries Council of 23 October 2003, when the new 'western waters' regulation was approved to ensure protection for these habitats. I am happy to note that the rapporteur recommends that Parliament approve these measures, as does the Committee on the Environment, Public Health and Food Safety in its opinion.
The Commission welcomes the adoption of measures to minimise the impact of fishing on marine ecosystems. They show our determination to work for the integration of environmental concerns in the common fisheries policy, as envisaged in the reform of 2002, and as repeatedly called for by public opinion.
I turn briefly to the amendments proposed in the report before us. I can accept Amendments Nos 1, 2 and 3. However, I have difficulty in accepting Amendment No 4, since it is not in line with the legislation on the mandate that is given to regional advisory councils. These councils are to be consulted on the development of proposals for legislation, but consultation of them is not envisaged on the implementation of such legislation. As for Amendment No 5, the Commission has difficulty accepting the substance of this amendment as it is currently worded. The Commission is bound to review all proposals in the light of new scientific evidence. Hence, obliging the Commission to do so in a specific timeframe could also work against the spirit and purpose of the proposal.
Furthermore, we need to be conscious of the fact that the production of scientific evidence is very much dependent on the Member States and, therefore, the Commission is not in a position to guarantee its availability as prescribed in the amendment, that is, within a specified timeframe.
On Amendment No 6, the Commission notes that while it could find such an amendment acceptable, it is not really necessary since the geographical application of the regulation is well known and already established.
As for Amendment No 7, in accordance with scientific advice, the main threat to the very fragile deep-water habitats is bottom trawling. Damage caused by other gear, in particular specific gear such as gillnets and longlines, may be real, but is very minor compared to the erosion effects of trawls.
Furthermore, extending the prohibition on trawling throughout the European economic zone would appear to be excessive, i.e. would appear not to be proportionate since the majority of this area does not have submarine features threatened by fishing. In these circumstances, the Commission is not in a position to accept Amendment No 7.
Finally, the Commission has difficulty accepting Amendment No 8, because it would create a duplication of effort. Comprehensive revisions of the status of deep-water features are currently being carried out by the International Council for the Exploitation of the Sea, ICES. This is considered to be sufficient.
. – Mr President, Commissioner, ladies and gentlemen, the process of drawing up, discussing and voting on this report in committee was quite a surprising learning process, showing that it is never too late to learn and to carry on learning.
I tackled an activity with which I was only superficially familiar and, in particular, I supplemented all the theoretical knowledge that documents and studying could provide. By contacting and receiving information from those connected with the activity, those who make it their difficult livelihood, those who study it thoroughly and seriously and those who have responsibilities within it, I learnt a lot and I know that there is still a lot to learn.
I started with the idea that we need to protect the environment, which is subject to attacks that are likely to get worse, and I found three questions taking shape: which predatory activities should be moderated or banned? Within what limits? Under what jurisdiction? After much listening and considerable thought, I became convinced that a ban on bottom trawling would not be enough to protect coral reefs and other formations, among which I would highlight thermal vents. It was proved to me that bottom gill-netting was equally predatory or even more so. That is why I explicitly included it. Why is there such resistance to its inclusion? Is it because powerful interests use that method? The Commission argues that it is because there is insufficient scientific evidence to prove the evils of the technique. Even if that were so, however, the precautionary principle should apply. The delimitation of the areas to be protected is defined in the Commission’s proposal by the criterion of degrees of longitude and latitude. I consider this option to be political and not technical, or at least not only technical but with a strong political meaning.
Not using the criterion of miles offshore means that the connection with national exclusive economic zones can be ignored or minimised as something to be forgotten. In view of the negotiations, after the period that ended in November 2003, to change the regulatory limits from 200 to 12 and then to 50 and finally to 100 miles, the failure of the Commission proposal to consider the situation created in the zone between the 100 and 200 mile limits is, in my view, serious and needs to be remedied.
All that brings us to the key issue of jurisdiction, starting with the simple omission of the national jurisdictions of Spain and Portugal, which was not omitted even in the previous proposal dealing with the United Kingdom’s jurisdiction over the reef formations of the Darwin Mounds off the Scottish coast. Might that mean that jurisdiction is attributed to the United Kingdom but is denied or forgotten – or hidden – in the case of Spain and Portugal? We are thus arriving at some really sensitive, fundamental issues, of the kind that life imposes when we get down to practicalities.
The principle of the European Union’s exclusive competence over the conservation of marine biological resources is thus enshrined in this proposal even before the ratification of the Constitutional Treaty. Such a decision is highly debatable and, for us, unacceptable, insofar as it represents the replacement of national and regional competence over part of the national territory, albeit under the sea, with exclusive Community competence.
The points that are clearly under discussion here are as follows: firstly, the balance between the exploitation of resources and their conservation. Secondly, this balance was achieved when and where fishing was not industrial and predatory and the conservation of marine biological resources was under national and regional jurisdiction on the basis of proximity, and there are therefore no grounds to replace this jurisdiction in order to remedy incorrect or lax practices. Thirdly, there are two kinds of fishing – costal fishing, which is, more or less, or still is almost traditional, and industrial fishing. The former is penalised, with a terrible impact on society and the regional economies, by the predatory nature of the latter, which, because of its economic and political power, will more easily continue its activities. Fourthly, the negotiations that are starting on total allowable catches and quotas are an indictment of equal treatment for what is different and a refutation of strategies which, on the pretext of protecting the environment, help the ‘big fish’ to swallow up the ‘little fish’ – and the word ‘fish’ can be replaced with others such as ‘boats’, ‘fleets’, ‘interests’ or ‘countries’.
My report and the draft amendments that I have submitted to the House for approval have the same intention as I have tried to make clear in this speech, in the hope that this House will vote for it. I am grateful for your vote and I am also grateful for all the help and collaboration that I have had in tabling this report.
Mr President, I shall present the opinion of the Committee on the Environment, Public Health and Food Safety on behalf of Mrs Hassi.
When we discuss this issue, we need to imagine how it would be if the destruction taking place on the sea bed were instead to happen on land. Imagine if forests were to be uprooted, if all the animals in them were to die and if the birds were to become silent. People would be up in arms. We would all drown in letters from anxious people demanding that the forests be protected.
Now, this is happening on the sea bed. The forests of the sea are coral reefs at the bottom of the sea, among fish that are unable to cry out. We here in Parliament must therefore speak on behalf of these bio- and eco-systems without a voice.
The Committee on the Environment, Public Health and Food Safety has tried to express this voice in the form of amendments. I wish therefore to emphasise that the House should support Amendment No 8, which was adopted by the Committee on the Environment, Public Health and Food Safety but which, unfortunately, was rejected by the Committee on Fisheries. We must investigate what other deep-sea habitats need to be protected so that we might obtain a complete list of these. We must, of course, do this in cooperation with the ICES to avoid duplication of effort, but we must take responsibility for this list’s being compiled.
I also wish to speak up for Amendment No 7, which picks up on the important aspect of there being equipment other than trawl nets that can damage the sea bed. That is why the rules should, of course, cover all equipment that may damage the sea bed, and it is wise to use the precautionary principle in these sensitive areas.
I think, however, that we should retain the Commission’s proposal concerning zones and thus vote against the second half of the amendment. The zones have a scientific basis we are able to accept.
. – Mr President, Commissioner, ladies and gentlemen, this proposal, which has been adopted by this Parliament’s Committee on Fisheries, seeks to prevent the use of a fishing technique that is highly damaging to the extremely fragile marine systems of deep-water corals, which not only contribute their own richness to biodiversity but are also important ecological habitats for various organisms at various stages in their life cycles.
According to the Commission, protection is given to the areas around Madeira, the Azores and the Canaries, outermost archipelagos where the traditional fishing methods that have been used for centuries up to the present day have made it possible not only to preserve species but also to maintain thriving fishing communities.
At a time when we are witnessing growing concern about the maintenance of fish stocks and when various recovery plans are being set up in areas devastated by overfishing, the sustainable fishing practised in those archipelagos deserves that we should all encourage it and adopt a position to support and safeguard it. Besides, we are talking about areas where there is no continental shelf and therefore the places where fishing is possible are confined to small seamounts generally associated with those deep-water corals.
It can be said that there is a lot of water around those archipelagos but there are not many fish or fishing areas. It is therefore essential to safeguard and protect those areas from the destructive – highly destructive – activities of industrial fisheries. The emergency measures put in place are already a help but we have to have lasting solutions, and for that reason this Commission proposal is laudable.
Nonetheless, the proposed amendments to widen the ban on nets to include bottom gill nets make complete sense to me. Because of the anchors used and the risk of loss, they can cause ghost fishing and also seabed erosion, threatening the ecological balance of the deep-water corals.
I therefore believe that the proposal for a ban should be widened to include gill nets and also to include the 200-mile zones, because this proposal is based on maintaining what existed until very recently. With my knowledge of the situation, I can guarantee that by adopting these proposals we will be helping to protect the environment and the sustainable kind of fishing that we think should be based more on prevention than on cure.
. – Mr President, I should like to address a special welcome to the Commissioner on the occasion of his first speech and to offer him our best wishes for the extremely important and difficult job that he has to do. I should also like to tell him, however, that I find it quite incomprehensible in this report that, after the mistake was made to liberalise bottom trawling and bottom gill nets a year ago in Regulation (EC) No 1954/2003, this mistake is not being corrected in respect of bottom gill nets. Having read the documents produced by the Commission, which are quite specific in indicating that bottom gill nets are extraordinarily harmful and damaging to the environment, we are at a loss to understand why the Commission wants to impose this practice in the Autonomous Region of the Azores, where it has never been allowed. That is a backward step in nature conservation imposed by the Commission and by the European institutions, which makes no sense at all and is totally unacceptable. Commissioner, I ask you to think this matter over more carefully.
Mr President, Mr Ribeiro's excellent report is on the second Commission proposal seeking to protect deep-water coral reefs from the effects of trawling. The first concerned reefs off the north-west coast of Scotland, the Darwin Mounds, for which I was fortunate enough to be rapporteur. As with that report, it is essential to appreciate just how important deep-water coral reefs are for the marine ecosystem.
They can maintain hundreds of different species of wildlife, including many species of deep-sea fish, and they are a vital focus for fish reproductive cycles. In the case of deep-sea fish, gestation periods are extremely long and thus any negative impacts on the habitats will have serious effects on stocks, both in the short and the long term.
We are still gathering research on the full impact of trawling on deep-sea coral reefs, but it certainly appears that in the short span of time since deep-sea trawling began, hundreds or possibly thousands of seamounts and coral reef systems may have been devastated.
The ALDE Group therefore fully supports the proposal and the amendments adopted in committee, particularly Amendment No 4 emphasising the role of regional advisory councils. We commend to you the other amendments as adopted in committee. We endorse plenary Amendment No 8 as well, since it is important to examine what other areas of deep-sea coral within the EU should be closed to harmful fishing methods.
We can also support Amendment No 6 and the first part of Amendment No 7, since that fits with the precautionary approach. After considerable thought, we cannot support the second part of that amendment because it could have the effect of leaving some of the coral unprotected. That is with real regret, since the motivation of the whole of that amendment is essentially one of conservation.
We hope very much that the Commission and the Council will both appreciate the seriousness of the concerns being expressed.
Mr President, ladies and gentlemen, the excellent report by Mr Ribeiro on the proposal for a Council regulation on the protection of deep-water coral reefs from the effects of demersal fishing, more generally termed ‘trawling’, is timely and borne out by many studies in this area.
As we all know, the impact on these environments – and this is also true for all types of marine environment where indiscriminate fishing methods are used – affects not only pelagic and edible sessile species, but also inedible sessile organisms and, more generally, it seriously damages key breeding environments. This leads to resource depletion and a resulting loss of economic potential, with serious consequences for local communities, particularly small-scale traditional fishing businesses.
In addition to the reasons given in the international agreements referred to in the report, the protection of such environments is therefore an important way to achieve not only environmental protection but also stable social and economic prospects for the communities which persevere in the areas in question. This is true in general for all regions where fishing is a traditional resource which, as such, ought to be safeguarded, not only by limiting the industrial catch by fleets from other countries, but also by ensuring the continued existence of breeding habitats.
To that end, it is vital to involve the local communities, and especially those people involved in the sector. I therefore believe that the authorities, local firms and associations in the sector, with the help of the Community institutions, in addition to watching over the protected areas should also be responsible for the regular scientific monitoring of habitats, as well as for providing eco-friendly information and ensuring the professional conduct of those involved in fishing.
It would certainly also be a good idea to encourage the productivity of small traditional businesses by giving them modern tools for researching, identifying and catching their resources, so as to promote greater catch selectivity in the marine environment and to make it possible for businesses like those to survive competition from industrial fishing fleets, particularly Japanese and US ones.
Mr President, I must begin by saying how surprised I was to hear Mr Ribeiro, the rapporteur, speak in favour of amendments rejected by a majority of the Committee on Fisheries. I should now like to make it clear that our group will support the Commission’s proposal, namely the Ribeiro report, as it was adopted in the Committee on Fisheries. We shall be voting against the amendments tabled, for the reasons I am about to give.
We are opposed to the inclusion of bottom set gill nets because, as everyone is aware, these are static nets. By their very nature, they do not erode the sea bottom. The amendment concerned refers to a possible biological disaster. At most, this could be linked to the loss of these nets and subsequent so-called ghost fishing As the Commissioner stated, there is no scientific data relating to areas or species. This is why I think it is somewhat flippant and a bad precedent to ban or attempt to ban gear of this kind in the areas in question. Indeed, to follow the arguments through, the gear would have to be banned from all Community waters. It would be interesting to see if those who are in favour of a ban in this case would also be in favour of a more general ban.
I shall now turn to the second amendment. On the basis of criteria derived from marine geology and biology, this amendment calls for the protected areas proposed by the Commission to be replaced by the 200-mile political criterion. It should be pointed out that, rightly or wrongly, that criterion is no longer relevant to fisheries management under Community law. I must emphasise once again that coral reefs are not located exclusively within a 200-mile radius from the Canary Islands, Madeira and the Azores. The scientific community accepts that coral reefs are generally found around a 1 000 metre bathymetric line. In accordance with the precautionary principle, the Commission has therefore gone up to the 1 500 metre bathymetric line These lines do not of course tally with political and administrative demarcations. In addition, in this particular instance, the zones designated by the European Commission extend beyond the 200-mile limit in some cases. International waters are affected.
Mr President, these are the reasons why our group will not support the amendments tabled.
Mr President, I welcomed the Ribeiro report when it appeared, and recognised the rapporteur’s effort. This was because, along with the whole House, I believe it is important to protect deep-water coral reefs. I am bound to say, however, that I have been very surprised at some of the comments made by the rapporteur subsequently. I endorse what Mrs Fraga has just said, and can only hope that little flags similar to those evident elsewhere in the Chamber do not suddenly appear in front of Mr Ribeiro.
I must emphasise that we do not support either the first or the second part of Amendment No 7. We certainly support the Commission’s proposal, but we cannot agree to the addition of bottom set gill nets without any scientific justification. The Commission’s proposal makes a reference to bottom set gillnets or similar gear. We believe that the addition of bottom set gill nets with no further qualification could be very detrimental to certain fleets. It could also act as a dangerous precedent.
We do not support the second part of the amendment either. This is because it seeks to replace maritime locations established by the Commission on the basis of scientific criteria with a reference to waters under the jurisdiction of Member States.
Mr President, deep-water coral reefs are a resource which deserves our protection. According to the United Nations, deep-water coral reefs are a vulnerable habitat which require special attention. ICES advises that the only way to protect cold-water habitats from fishing damage is to map the habitats precisely and to close those areas to the forms of fishing that cause damage. The only way to protect deep-water coral reefs is to prohibit the use of bottom trawls and similar gears.
It was early this year that this House recognised deep-water coral reefs, when the Darwin Mounds, off the north-west coast of Scotland, were given special status as an area of conservation. Now we turn to the other deep-water coral reefs off the Canary Islands and around Madeira and the Azores, and I hope there will be continuation of protection to those areas on a permanent basis. Deep-water coral reefs should not be destroyed by bottom trawling, but should be protected for future generations to enjoy.
– Mr President, Commissioner, ladies and gentlemen, I too essentially want to express my support for Mr Ribeiro’s report and the proposals it contains.
Ensuring the sustainability of marine biological resources is also the best way to protect the most threatened of all species in certain parts of the Union: the human species itself. Many of the fishing communities in some coastal areas of the Union, such as the Azores or Madeira, do not have any other alternatives at all for their livelihoods or their survival. In this case, it is the Commission itself that acknowledges that we are dealing with very sensitive ecosystems that are highly endangered and require urgent protection, particularly since there is a considerable lack of information about them.
The simple acknowledgment of such facts is more than enough reason to adopt any preventive measures that might stop the destruction of those habitats. The proposals put forward by the rapporteur are a step in that direction. They will therefore gain my vote and I appeal to this House to vote for them as well.
. Mr President, I welcome the generally positive comments on the proposal, and will respond very briefly to some of the criticisms made.
On the possible damage by fishing other than trawls: according to the ICES 2003 report, trawls are the main cause of damage to deep-water coral reefs. There is little evidence of passive gear damaging coral reefs, although ICES mentions some of these effects. The Commission is ready to amend its proposal if there is new scientific evidence or if the Member States agree on such an amendment.
With regard to the point concerning the extension of the protective zone to the whole EEZ, I would underline that the proposal delimited an area that includes most of the submarine mountains that have been kept in good condition. Extending the zone of prohibition would add insignificant protection and would therefore run counter to the principle of proportionality.
Having said that, I would also refer to the question of the exclusive competence of the Commission with regard to marine resources, which is found in the Constitution and to which reference has been made. This is a principle which was already established by European Court of Justice case law, and all the Constitution does is to codify it. However, the Commission does not deny the rights of Spain and Portugal over their European Economic Zone. It is just that there is no need to mention these rights of jurisdiction since the area of prohibition is delimited by topography and by geographical features.
On the point made by Mrs Attwooll concerning the role of the regional advisory councils, there would be a legal problem and in order to accept that amendment the regulation on RACs would itself have to be amended.
On another point made by Mrs Attwooll, the Commission has recently tabled a proposal on conditions for deep-water fishing, which will lend protection to these important resources.
The debate is closed.
The vote will take place at 11.30 a.m.
I should like to welcome a delegation from the parliament of Serbia and Montenegro, who have come to Strasbourg in order to take part in their first interparliamentary meeting with the European Parliament, and who are seated in the official gallery.
The delegation is led by the parliament’s president, Mr Zoran Sami. I hope that this event marks the beginning of fruitful cooperation between our two institutions.
The next item is the vote.
(1)
Mr President, I should like to give notice of some technical amendments before the vote. I have been mandated to do so by the Committee on Budgets.
I refer to Budget Line 15 03 01 02 – Leonardo da Vinci Programme, where the amount shown under commitments should be modified to read EUR 205 366 880.
In Budget Line 19 09 03 – Aid to displaced persons in Latin American countries, the relevant amount from the reserve should be entered, namely EUR 54 500 less than the amount given in Document 12.
I trust the House will agree to these amendments.
If there are no objections, Mr Garriga Polledo’s technical amendments are accepted.
Mr President, there is nothing secret about the statement I now make on the basis of Rule 157; on the contrary, I make it openly.
Our group has had a discussion about the amount to be approved under item 3. This has to do with a great gathering in the Rhineland, from which I come, where the Catholic Church, among other bodies, is organising a great gathering of young people. I myself am familiar with this meeting, having once been able, in another capacity, to take part in it. It is a good thing. This meeting is to include a state visit by the Pope.
His Holiness will be attending this meeting, and what we would like to be certain of is that the gathering’s organisers are asked to provide the EU institutions with documentary confirmation that none of this money will be used to fund the Pope’s state visit. The Vatican itself will have to pay for that.
Mr President, this is a point of order under the same Rule under which you allowed Mr Schulz to speak. I should like to note that this is a clear violation of the Rules of Procedure, as well as of the principles of good taste. Mr Schulz appears not to understand that the spirit and ethical and moral principles exist alongside the law. I should like to remind Mr Schulz of this fact.
The budget is approved.
Does the Council wish to comment, or is it satisfied with Parliament’s approval?
. Mr President, you have proceeded to your second reading on the 2005 budget – the first full budgetary year of the European Union of 25 Member States and of the implementation of the new Staff Regulations. I am pleased to note that the agreement reached between our two institutions during the conciliation meeting on 25 November 2004 has now been included in the 2005 budget.
It is very important that for the first year of the new term of this Parliament the two arms of the budgetary authority were able to reach global agreement last November. It is a positive signal for the future, both for interinstitutional cooperation and for a good budget for the European Union.
That is why I would like to take this opportunity to thank the Chairman of the Committee on Budgets, Mr Lewandowski, and the two rapporteurs, Mr Garriga Polledo and Mrs Jensen. I would also like to thank the Commissioner, Mrs Grybauskaitė, whose role I have appreciated very much.
The Council can accept the maximum rate of increase resulting from your second reading.
Thank you very much, Minister.
Mr President, I should like to table an oral amendment to Recital A very briefly – . The amendment involves entering the relevant amounts. I shall read it in Spanish:
‘A. whereas the Budget for 2005 as adopted by the Parliament amounts to EUR 116 554 135 698 in commitments, which represents an increase of 6.1% on the 2004 budget; and EUR 106 300 000 000 in payments, which represents an increase of 4.4% on the 2004 Budget; whereas this level of payments represents 1.004% of estimated GNI for the year 2005, compared to 1.08% as established by the Financial Perspective, a difference of EUR 7 935 million,’
Mr President, could you slow matters down, because the translations, which are being relayed, are reaching us at the time of the following vote? Take account of the translations intended for the new Member States, which are not done as quickly as those for the old Member States.
(2)
Mr President, ladies and gentlemen, I would like to give a very brief explanation of why our group has withdrawn its support for this joint motion for a resolution. The Socialist Group in the European Parliament was opposed in principle to this procedure, it being our belief that the Commission should first present its programme, with Parliament then stating its position with respect to it. We did not manage to get this accepted by the Conference of Presidents and the procedure was adopted. Up to a certain point, we were able to support the wording of the resolution as it stands; it also includes many points that we can live with and accept.
There are, however, a number of essential elements in this text that lead us in this Group – after a long debate yesterday evening – to believe at present that it is the Commission that should first state its position on these points rather than Parliament. We therefore want to adopt the procedure that is normal in every Member State, under which the government first presents its programme and the parliament then states where it stands on it. That is what should be done in this instance too, and so we now expect the Commission to present its programme. We will not be participating in this vote.
Mr President, if the Socialist Group has been able to say what it thinks about this procedure under Rule 152, then other groups should also be allowed to do so. We are very disappointed that the PSE Group has withdrawn its name from the joint text, even though it was negotiated by two of their vice-chairmen. We also hope that the PSE Group realises that by voting against the compromise it is taking the risk that Parliament will not have a position on the new Commission's strategic policy objectives. Does the PSE Group really want this to happen and spoil the reputation of the European Parliament?
I think the House has been enlightened by the positions expressed by Mr Schulz and Mrs Ek.
We support the idea of having a flexibility instrument in the EU budget in order to obtain a budgeting margin for purely unforeseen expenditure. The objectives must then be dealt with under separate arrangements. They may in themselves be of quite different kinds.
For example, the Peace II programme is something justified in terms of its being an internal matter for the EU, while we are opposed to the EU’s being involved, as an organisation, in funding the reconstruction of Iraq. The Member States themselves must decide about such efforts in accordance with democratic decisions in each of those States.
. – As we all know, the flexibility instrument, which has a ceiling of EUR 200 million, is intended to allow financing in a given financial year of specifically identified expenditure which could not be financed within the ceilings available for one or more other headings. It is an extremely important mechanism for solving emerging needs.
In the specific case of this year, I also consider it essential that the European Union should mobilise the flexibility instrument to finance the Community’s involvement in the rehabilitation, reconstruction and stabilisation of Iraq, as pledged at the Madrid Ministerial Conference, and also to support the peace consolidation process in the Republic of Ireland, which has been experiencing growing instability.
With regard to the issue of the decentralised agencies, I believe the time has come to find a structural solution to the ever-increasing volume of funding that they need, and to reconcile their funding with the needs of internal policies.
Overall, I voted in favour.
. – This proposal to reject the budget for 2005, which my group put forward and to which I made a significant contribution, is not only appropriate but also consistent.
It helps to clarify the responsibilities of those political forces which deal out criticism but do not match it with action. I therefore regret the rejection of the rejection.
The proposal for rejection is appropriate, because this is the first full year of the enlarged EU, with its additional cohesion requirements, and a key year in the debate on the Financial Perspectives for 2007-2013. It is therefore unacceptable to produce a Community budget for 2005 that has only been set above 1% of the Community GNI (by thousandths of a per cent) for psychological reasons, while it hides its clear concordance with the objectives of the signatories to the ‘Letter of the Six’ to continue the 2004 budget, the lowest in relative terms since 1987.
It is consistent, because we previously tabled a rejection of the budget for 2000 at the beginning of the current financial framework, and five years later our criticisms have been confirmed: insufficient funds for economic and social cohesion; underfunding and a lack of suitable programmes in the employment, social, environmental and cooperation fields; problems of execution and lack of transparency; and especially a budget subordinated to the dictates of the Stability and Growth Pact and to making ‘savings’, so as to finance enlargements as well as other priorities, such as war and propaganda, with the same financial resources.
Many thanks, Mr President. I should like to explain that I voted in favour of Amendment No 127 in Section III on funding for World Youth Day, because this does not form part of an official state visit. Instead it is a meeting of young European Christians with the most noble of goals. If it were not for Mr Schulz’s ideological obstinacy, he would be able to see how much Europe could benefit from a meeting between its young people and the Holy Father. If it were not for Mr Schulz’s ideological obstinacy and reluctance to take an honest approach to the issue, he would not have confused it with an official visit by a head of state, namely the Pope’s visit to the Federal Republic of Germany.
. – I took an active role in the conciliation meetings which reached agreement on the European Union budget for 2005.
That is good reason to feel proud and satisfied. Failure of the negotiations on the enlarged EU’s first budget would have been a terrible political signal to send out to Europe’s citizens. It would have been a sign of our inability to govern ourselves with 25 Member States.
All Community policies will be duly funded in 2005, in accordance with the established priorities. Compared with 2004, this budget will have an increase of 6.5% and will rise above the symbolic value of 1% of GNI.
The Council, Parliament and the Commission have agreed to a statement by which the level of payments will be examined in mid-2005 and, if necessary, the budget lines in question will be supplemented.
Portugal’s priorities are taken into account financially in 2005. There is greater provision for regional and cohesion policy, as well as for the common agricultural policy with its pilot projects, and there are more funds for concluding agreements on fisheries.
A budget is evidence of the credibility of the objectives that have been set out.
It is pointless to make grand political statements without providing the funding to put such intentions into practice.
The budget for 2005 is therefore a credible instrument.
The budget resolution states that the European Parliament regrets the Council’s comprehensive reduction in payments in the agricultural sphere. We, Mr Andersson, Mrs Hedh, Mrs Hedkvist Petersen, Mrs Segelström and Mrs Westlund, do not agree with this. We see no reason for wanting, in the agricultural sphere, to increase payments further in relation to the Council’s proposal.
. The Moderate delegation has today abstained from voting in the final vote on the resolution.
The resolution contains much that is laudable in our view but, because we voted against quite a few of the proposed expenditure increases in the vote on the figures for the budget, it was impossible for us fully to support the resolution’s conclusions.
We do not agree with the general criticism made of the Council for having reduced the size of the budget. That is particularly the case regarding agricultural aid. We are pleased that the Council is taking a step in the right direction by reducing this. We believe, however, that agricultural policy is in need of radical reform and we should therefore have preferred there to have been further reductions.
We chose to vote in favour of Mr Garriga Polledo’s and Mrs Jensen’s report in spite of paragraph 2, which regrets the Council’s reduction in payments to agriculture. That is a paragraph we cannot support.
It is unacceptable for the same budgetary line to contain two items of funding as distinct as that for the sixtieth anniversary of the end of fascism and that for the Pope’s visit to Cologne. I dare to hope that this bizarre collusion is not the result of any shameful bargaining. The gathering of young people that the latter event would attract must not be funded from the European budget, but by the Catholic Church, which the event will serve to promote.
I am voting against this expenditure at a time when so many other spontaneous initiatives by young people do not manage to benefit from European credits.
. – Our position is clear and well known: we are against the war and the US-British occupation in Iraq and we demand the immediate withdrawal of the occupying forces from that country. That position justifies rejection of the proposal that the European Union should finance the reconstruction of Iraq out of its Community budget.
Of course, we support the increase in humanitarian and food aid to the Iraqi population, but we cannot accept that our aid should be used to legitimise what happened or to benefit the aggressor.
Leaving aside positions of principle, it is unacceptable that that aid should be financed to the detriment of the European Union’s cooperation and development policy – in other words, at the expense of the less developed countries – just as it is also unacceptable that there should be no multiannual framework programme, as there was in the case of the Balkans.
We are aware that this report deals with the kind of funding to adopt or, in other words, how to mobilise an extra EUR 185 million which would otherwise have to be found by redeployment from other budget headings. We are also aware that the additional amounts will be used to finance the PEACE programme and the decentralised agencies, and that the agreed amounts are less than what is needed and will not solve the funding requirements.
The June List rejects Parliament’s draft budget for 2005, which involves the EU’s commitments increasing to 1.24% of the EU countries’ anticipated gross domestic income. We believe that the commitments for 2005 definitely should not exceed the Commission’s proposal of 1.14%.
Even though the payments still do not exceed 1% of gross domestic income, these will gradually increase to the level of the commitments in the 2005 budget. This forms the point of departure for the long-term financial framework. That is why it is important to come down to a lower level by no later than 2005. The aim should be to come down below the expenditure ceiling of 1% of gross domestic income.
Below is a selection of proposed cut-backs:
* We believe that the EU should begin cutting back on agricultural aid by no later than 2005.
* The subsidy to EU political parties should be completely abolished.
* The subsidy for tobacco cultivation should be abolished. It should be the responsibility of the individual countries successfully to help the farmers concerned convert to other crops.
* The subsidy for information provision can be reduced because we believe it to be difficult, politically, to provide objective information prior to the referendums on the Constitution. We believe it is the responsibility of the individual countries and of the political parties in these countries to provide such information. The EU should avoid interfering in the democratic process in the Member States.
The Danish Liberal Party’s Members of the European Parliament – Mrs Riis-Jørgensen, Mr Busk and Mrs Jensen – voted against Amendment No 3, tabled by the Independence and Democracy Group. The Liberal Party is in favour of reforming the payment of travel expenses in such a way that all reasonable and necessary travel expenses are refunded. That is not something that will be guaranteed by this amendment.
. – Consistent with our proposal to reject the Community budget for 2005, we voted against this report, which reflects the degree of hypocrisy and whitewashing that has run through the budgetary procedure that is now ending. Parliament is criticising the Council, complaining that it is reducing payments in agriculture, that it does not accept its proposals, that it is unwilling to assess the needs of the European agencies and that it has forced it to make cuts compared with first reading; more than enough reasons for rejecting it.
Despite this scenario, Parliament welcomes the agreement reached with the Council at the conciliation of 25 November and whitewashes the procedure by claiming that, thanks to its efforts, ‘drastic cuts were avoided’ and its traditional priorities were retained, which is manifestly untrue. Unfortunately, that has been the story of all the budgetary procedures since 2000. In that time, the flexibility instrument has been used five times in a row, thereby justifying the Portuguese Communist Party’s proposal to review the current financial perspective.
Every year, Parliament accepts terms that call even its budgetary powers into question, for the sake of the sacrosanct Stability Pact. That begs the question, then, of why it wants to strengthen its powers if it does not make use of them.
. – I wish to reiterate the comments already made at first reading, regretting that this draft budget for the financial year 2005 should, overall, total only 1.004% of the Gross Domestic Product (GDP) of the 25 European Union Member States. I should like it to be more ambitious, as is essential after the accession of ten new Member States, and to make sense of the discourse of those who say they want to develop institutional Europe by moving into new policies and areas of responsibility.
In view of the negotiations as a whole, however, and the real economic and financial difficulties of the current situation, I would highlight certain results that were achieved in the difficult conciliation process. I believe it is significant that we have got past the psychological threshold of the 1% imposed in the ‘Letter of the Six’, even if only by a tiny amount.
I consider certain advances to have been positive, namely in the area of maritime safety (particularly pollution) and the maintenance of the framework of structural policies and external policies, especially in development aid; I also welcome the special relationships with ACP countries.
The rapporteur’s comments are realistic and point to a certain inconsistency in the project announced in the Commission’s proposal, that this would be the budget of ‘competitiveness and cohesion’. I expect something much better from the Financial Perspective for 2007-2013.
We believe that the European Union’s policy on fisheries agreements needs to be revised. Over-exploitation of fishing waters forces people into even greater poverty and robs the marine environment of a vital link in the food chain. It would be better if those countries with which the EU enters into fisheries agreements were instead to be given assistance so that they themselves might develop their own fishing industries.
We do not accept amendments whereby the Commission would be given an independent source of income. We believe that, if the EU concludes a fisheries agreement with a third country, the total amount of financial compensation for this third country must be funded by those EU Member States whose fishing vessels make use of what is offered under the agreement in question. The Member States should pay in proportion to the size of their catches. These Member States must then each decide for themselves whether they, in turn, will fund this expenditure by taxing their respective fishing vessels.
. – I voted for this report because of the importance of the issue of fisheries to Portugal, specifically in the case of international fisheries agreements in which the Portuguese fishing industry has a direct interest. My vote was also based on the fact that an extension of the existing protocol is on the table and the suggested amendments do not damage national interests in any way.
. – This proposal is about addressing the period between the expiry of the protocol attached to the fisheries agreement between the European Union and the Islamic Federal Republic of the Comoros and the date by which the Commission believes the assessments needed to renegotiate the agreement will have been completed. In view of the considerable activity by the Community fleet in that marine area (40 tuna seiners and 25 surface longliners), the proposed solution is to extend the previous agreement until a new fisheries protocol has been concluded.
Extension will not mean any change to the terms and restrictions of the previous protocol, and the financial compensation and fishing opportunities for the Member States will be maintained.
As the Portuguese fleet has fishing opportunities for five surface longliners in that area, it is important that Portugal should support this extension and press for a favourable renegotiation of the agreement.
I voted for the report.
. – I am delighted at the decision that Article 67 of the Treaty can be fully implemented, so that topics under Title IV, such as immigration, asylum and border controls, can be decided by qualified majority voting under the codecision procedure.
We improve efficiency and we strengthen the role of this Parliament, guaranteeing the principle of democratic legitimacy, which is fundamental for the adoption of legislation on topics as sensitive as asylum and immigration policy and others that involve people’s fundamental rights.
I support Mr Bourlanges’s report as well as the two concrete proposals that he makes, because:
- codecision and qualified majority voting on legal immigration are essential for the management of the Union’s migration policy. With the signing of the Constitution on 29 October 2004, it was made clear that the measures laid down on legal immigration must not affect the Member States’ right to determine the number of third country nationals they can admit to their territories for the purpose of seeking work there.
- the restrictions on the Court’s competences in Title IV that were introduced at Amsterdam, as there were fears of too much work and excessive delays, do not make sense either, given the introduction at Nice of Article 225(a)…
. Legislation on asylum and immigration policy has for years been profoundly undemocratic. One thing the Treaty of Amsterdam did was to transfer legislative powers in this area from the Member States to the EC, thus taking it out of the hands of national parliaments; another was to hand it over to the Council exclusively, and hence to the assembled national executives, with Parliament’s involvement limited to the stating of positions. In an area such as this, with such considerable implications for fundamental rights, it is untenable that the executive should make law in this way.
This draft Council decision on the adoption of the codecision procedure is thus a long overdue step towards giving Parliament a greater say in legislation. At the same time, though, the Council is planning to reserve again certain areas exclusively to the executive. This is precisely what the Bourlanges report criticises, and that is why I endorse the report.
What I see as problematic about this report, however, is that it insists upon a provision in the Constitution whereby Member States can unilaterally bar third-country nationals from gaining access to the labour market. When I was a member of the Constitutional Convention, I was critical of this rule, which was introduced into the Constitution by the German Government. Not only does it reflect national egoisms, but also – and this is a much more serious matter – it runs counter to the principle that workers should enjoy freedom of movement in a common Europe. In my judgement, this provision is one of the first things that should be submitted to scrutiny after the Constitution has entered into force.
. – The rapporteur sought to propose that the Court of Justice should have its competence broadened through the revocation of Article 68 of the EC Treaty. That was an addition to the proposal for a Council decision, in that several areas of Title IV, Part III of the EC Treaty (visas, asylum, immigration and other policies concerning the free movement of persons) would then be governed by Article 251 of the EC Treaty.
As I have already argued on other occasions, I think that the Union should gradually consolidate its competences and practices rather than try to satisfy a constant appetite for new competences. Every proposal deals with sensitive material, and the report’s addition suffers from the maximalism typical of a centralising Europe, even though that path does not enjoy popular support.
I am not sure that the proposed revocation would strengthen the legal protection of European citizens and third country nationals in the slightest, as Mr Bourlanges claims it would. I believe, rather, that it would have exactly the opposite effect. I think Parliament would do better if it confined itself to supporting the proposal for a decision as presented – which in itself represents a major, ambitious advance for the area of freedom, security and justice – and if it could refrain from embarking on this unhealthy, voracious pursuit of ‘what lies beyond’.
The measures proposed in the report – those designed to strengthen democracy, human rights and the function of the constitutional state in third countries – are badly required and often necessary. We wonder, however, whether these measures should be implemented by the EU. With its long experience and global importance, the UN is better placed to implement them.
We also object to the large sum of money – approximately EUR 225 million – appropriated for these efforts for the period 2005-2006. The objectives and the efforts concerned are not clearly defined or limited, and experience of the EU’s ability to use such money is not encouraging.
For these reasons, we choose to vote against the report.
. – The subject of the Commission’s proposal, which the rapporteur endorses, is to maintain until the end of 2006 a legal basis and a financial framework for operations to protect and promote human rights and democratic principles in developing countries and other third countries. I voted for it because I consider that to do so would be both extremely useful and thoroughly justified at a time when very important questions regarding the Community’s foreign policy are at stake.
. – Community funding under the present regulation takes the form of subsidies or contracts, which the Commission is proposing should also be extended to corporate bodies where appropriate. I agree with that. Participation by civil society should be supported, regardless of the kind of the institutional structure involved in each individual case. It is imperative that the European Union should continue, improve and intensify the actions described in the Commission communication of 8 May 2001 entitled ‘The European Union’s role in promoting human rights and democratisation in third countries’.
The European Union is the last window of hope in the eyes of many people. As the Committee on Foreign Affairs demonstrated (with only one abstention), we must therefore provide the European Initiative for Democracy and Human Rights (EIDHR) with all possible instruments to fulfil its objectives, focusing primarily on support for democratisation, good governance and the rule of law.
For the rest, I refer to the speech I made yesterday during the debate in the House.
I voted for the report, of course.
Mr President, I will be very brief. I wanted to say that I voted in favour of the report and that I hope we will be able to make considerable progress in this area in future.
I also addressed a question to the new Commission about this, suggesting the introduction of civilian service for young people in the European Union – whether male or female – primarily to create the right conditions in such situations, resulting in a greater sense of responsibility and awareness among the people in the European Union, not only when disasters strike, but also during a civilian service designed to increase solidarity.
As I have said, I am generally in favour of this report and am glad that further work is to be done along these lines.
.  I have voted against the Papadimoulis report today. A look back reveals this to be consistent with my past voting. The reason is that, in my opinion, the Community action programme does not pass the subsidiarity test.
The Member States all have their own civil-protection programmes and their own coordination, training and assistance programmes. Some European cooperation is in order, but a separate European centre with its own powers and 24-hour monitoring is unnecessary. Besides, the financial basis for the proposal is flawed, which is a second reason for me to withhold my support for this proposal.
. Natural disasters such as floods, heat-waves, forest fires, earthquakes, environmental disasters caused by toxic waste release, toxic industrial accidents, serious industrial accidents and terrorist attacks are, by nature, extremely unpredictable, and consequently claim countless victims and cause significant economic damage. What we must do is work together and exchange information, streamline resources, carry out research and seek technical solutions that limit the damage as far as possible, but most importantly, we must pursue a policy of investing in prevention and education involving political institutions at Community, national, regional and local level and all civil society organisations in a unified, responsible and differentiated partnership.
People say, in their infinite wisdom, that ‘prevention is better than cure’, and this dictum aptly applies to the forest fires that devastated Portugal in the summers of 2003 and 2004 and to the oil spills from the and tankers.
We welcome the fact that the Community action plan in the field of civil protection has been extended and that its budget has been increased, but we also feel that this is an issue that, in light of its permanent nature, should not be subject to time constraints.
Civil protection intervention also falls under the category of mainstreaming: based on new agricultural models and land-use planning that humanises urban and industrial growth...
There is a significant risk of the financial resources provided going on administration and of the resources thus not being coordinated efficiently enough.
Although we are very well disposed towards different countries showing solidarity with one another when disasters occur, we do not believe that this is primarily an issue for the EU, but that the Member States’ respective national parliaments should decide what financial resources should be provided when a serious accident occurs in another Member State.
. – We would like to observe that financing of actions for natural and man-made disasters is so limited that, essentially, it cancels out any possibility of material intervention and efficiency.
For us, damage prevention is more important than cure, by which we mean supporting policies, actions and infrastructures which limit damage and losses in the event of disaster.
However, how can this happen when everything is judged by depressing financial criteria and the interests of big business? When a series of public competences is transferred to private individuals, how can anyone talk seriously of the adoption of a fundamental policy of protection against any sort of disaster?
When no money is available for anti-flood works, when anti-earthquake standards are not met, when forests are left at the mercy of arsonists and land cannibals, when shipowners remain unaccountable and unpunished after huge ecological disasters, what protection can we talk of? How can efficient civil protection be organised when public goods and services needed in critical situations, such as the fire brigade, are being transferred to private individuals or turned into repressive mechanisms?
And then, what use is being made of even these crumbs of so-called 'restitution? If you want a silencing answer, ask the victims of the 1999 earthquake in Greece still living in containers.
. I should like to congratulate Mr Papadimoulis on his excellent report on the proposal for a Council decision amending Decision 1999/847/EC as regards the extension of the Community action programme in the field of civil protection.
The aim is to ensure continuity in this area until a new legal instrument enters into force.
The purpose of this programme is to protect the citizens, the environment and property in the event of natural or man-made disasters throughout the Community, by making available additional support from the other participating countries when national response capacities are overwhelmed. Since this programme was adopted, we have seen its effectiveness and the need for action at European level, not least when the was shipwrecked and during the fires of summer 2003.
Furthermore, the report highlights seven areas in which the programme could be improved, most importantly those of cooperation, exchange of information and increased resources.
I should also like to express my support for increasing the annual budget for this programme to EUR 2.4 million per year in 2005 and 2006.
. Given that the Community’s civil protection programme currently in force expires on 31 December of this year, I believe that it would be entirely appropriate for the programme to be extended for two years to fill the gap between the expiry of the existing programme and the entry into force of the new instrument. I regret, however, that the programme is to be extended without the necessary reviews of the period 2000-2004 being carried out.
On the other hand, the increased funding requested by the Commission is realistic and, in the case of Portugal, particularly important. I therefore voted in favour.
. Various disasters, such as the accident, the forest fires, particularly in my country, and the floods in the South of France have demonstrated the need for action at European level. The scale of some disasters often overwhelms national response capacities. Mechanisms at European level, such as the one created by the current programme, are therefore becoming increasingly justified. The proposal takes a step in this direction, providing for an increase of EUR 1.5 million in 2004 to EUR 2.4 million per year in 2005 and 2006.
I welcome this development, which forms part of the strengthened cooperation in the area of civil protection, which the EU began to address in the first Community Action Programme in the field of Civil Protection adopted in 1997, the most significant development of which was the creation of the Solidarity Fund for major disasters in November 2002.
The Monitoring and Information Centre is very important, as it provides Member States or third countries with somewhere to send requests for assistance. A permanent network of contacts has thus been set up within the Commission aimed at establishing uninterrupted contact between the civil protection centres in the participating countries and at promoting the exchange of information.
.  The Commission’s proposal is to ban the use of bottom trawls in certain areas that include the seamounts with the most sensitive habitats in the 200 miles around the Azores, Madeira and the Canary Islands. Similar restrictions are already in place in an area of Northwest Scotland.
I feel that we must go further, and also ban the use of bottom gillnets.
Indeed, this type of net also causes serious damage to ecosystems, particularly in the Azores exclusive economic zone, due to the volcanic and rocky nature of its seabed.
Various studies have confirmed the sensitive nature of deep-water habitats, such as the deep-water coral reef, thermal vents and feeding grounds for fish of sea banks and seamounts.
. I wish to offer my wholehearted support for the Commission’s proposal amending Regulation (EC) No 850/98, of 30 March, as regards the protection of deep-water coral reefs from the effects of trawling in certain areas of the Atlantic Ocean (COM (2004)58 F).
I applaud the Commission for tabling this proposal, because in so doing the Commission is keeping its promise to propose an amendment to the technical measures in force in the Community aimed at banning the use of bottom trawl gear up to at least 200 miles around the outermost regions of the Azores, Madeira and the Canaries, with the aim of protecting ecosystems in some of the most sensitive areas located at the ‘seamounts’ outside 100 miles.
The deep-water habitats that the Commission’s proposal is targeting were until recently protected from trawling (use of bottom trawl or similar towed nets operating in contact with the bottom of the sea), due to the special access regime laid down in accession negotiations. This regime ceased to apply in August 2004, and so it was essential to guarantee the continuity of the protection of these areas as part of Community legislation.
. The protection of the deep-water coral reefs in the Atlantic Ocean is, naturally, of special interest to Portugal.
The proposal is to ban the use of bottom trawling in the waters of the Azores and Madeira, as well as in the Canary Islands, in order to protect deep-water coral reefs, which are of enormous importance in terms of protecting biodiversity. It is estimated that 65% of fish species in the sea are dependent on reefs at some point in their life.
In light of this need for effective protection, we are in favour of extending the ban to bottom gillnets, which also cause serious damage to those ecosystems due to ghost fishing.
Whilst I am not satisfied with the final result of the vote on the amendments, I wholeheartedly welcome what this report has achieved, and therefore voted in favour.
. The proposal for a regulation before us seeks to ban the use of bottom trawling in the most environmentally sensitive areas in the first 200 sea miles around the Azores, Madeira and the Canary Islands.
I broadly support the proposed measures and feel that it is vitally important that the specific characteristics of each area are properly taken into account. Accordingly I also supported the amendment proposals aimed at also banning bottom gillnets, and deeply regret that this measure was not incorporated into the final version drawn up by the committee concerned, contrary to the rapporteur’s recommendation. Along with various Members of this House, I have campaigned for it to be reinstated and adopted in plenary. It is well known that this kind of net is extremely harmful to ecosystems, particularly given the overwhelming probability of ghost fishing. In the particular case of the Azores, the risk is all the greater given the volcanic nature of the seabed. It therefore made no sense only to go halfway towards protection.
. This is yet another resolution in which the Portuguese socialists (PS), social democrats (PSD) and popular right (CDS-PP), using language sprinkled with obfuscations and omissions, reaffirm – together! – their policy options and the EU’s fundamental axes, namely neoliberalism, federalism and militarism.
Not surprisingly, they reaffirm – all together! – the ‘promotion of ‘increased competitiveness’ as its ‘top priority’ – or, to spell it out, capitalist competition; their support for the ‘Lisbon Strategy’ – alongside Europe’s major employers; ‘the improvement of labour markets’ – the cynical name for attacks on workers’ rights; ‘the reform of the pensions scheme’ – in other words its gradual privatisation; ‘the achievement of the single market’ – or to put it more succinctly, the liberalisation of energy, transport and telecommunications, among many others.
It is a package that is ‘nicely’ wrapped up in the language of concern for social issues and of good intentions, a package that seeks to cover up its contradictions and the true nature of the right-wing policy effectively pursued at EU level, with the devastating impact that it has.
The PS, PSD and CDS-PP can try all they like to deflect attention from, or hide, their broad understanding, yet reality is giving the game away. Let us keep that in mind, in Portugal, on 20 February of next year.
There are a number of sensible points of view in the motion for a resolution, but also a number of proposals that it is impossible for us members of the June List to vote in favour of. In particular, we are opposed to the following four paragraphs of the motion for a resolution.
Paragraph 20: ‘The European Parliament highlights the continuing need for action to strengthen the EU’s external borders, backed by the creation of a European corps of border guards’.
Paragraph 21: ‘[The European Parliament] urges that a European Agency for fundamental rights be established to monitor their application effectively’.
Last part of paragraph 33: ‘[The European Parliament] urges continued parallel reform of the common fisheries policy, including the creation of a European Fisheries Fund’.
Paragraph 40 states: ‘[Parliament] believes that the Commission should draw up, as a matter of urgency, an appropriate communication and campaign strategy which presents the new Constitution to Europe’s citizens in as clear, fair and understandable a way as possible’.
We would note that there are various views of what an ‘appropriate strategy’ is in this context.
In view of the above, we definitely cannot vote in favour of this motion for a resolution.
. I voted in favour of the compromise motion for a resolution on the Commission’s political orientations and wish to highlight in particular the pact on the economic, social and territorial cohesion policies.
As I have said on many occasions, I feel that cohesion policy is a guiding principle and the very backbone of the entire EU, without which the EU would lose its raison d’être. Without cohesion policies, the EU would be no more than a ‘hyper-market’, an instrument of subordination to the big and the dominant, in all fields.
As one of the EU’s founding principles, the principle of cohesion is, moreover, a fundamentally Christian-Democratic concept. The Left is welcome to join us in this interpretation, but we must not leave it to the Left to advocate and defend principles that are ours. In other words, we must develop competitiveness, but without damaging cohesion; rather, we must make cohesion stronger.
Mr President, as a substitute member of the Delegation to EU-Bulgaria Joint Parliamentary Committee, I want to congratulate Mr Van Orden on his report and to note the very positive progress Bulgaria has made towards membership of the European Union. We hope they will be members in a few years' time.
I want to enter one caveat: there is still serious evidence about the lack of professionalism of the Bulgarian judiciary and of its lack of independence. I would urge the Bulgarian Government to address those issues within the next year so that they can become members in 2007.
, .  As we have repeatedly pointed out, the intrinsic economic and political aims of the current enlargement are there for all to see, and once again expressed in the resolution voted on just now.
The resolution glosses over the fact that implementing neoliberal policies is a prerequisite for, and a backdrop to, EU accession, although it does mention the deified ‘functioning market economy’, which means capitalism and the domination and exploitation of an increasingly sizeable portion of that country’s economy by the large financial and economic groups. It also mentions ‘direct foreign investment’, which, to some people’s delight, has reached ‘record levels’, which means even greater domination of the Bulgarian economy by the large financial groups.
Applauding Bulgaria’s efforts is at variance with the EU’s much-trumpeted aims. Economic and social cohesion cannot be built on the foundation of competition and the relocation of capital as a function of increasingly unbridled exploitation. That activity, which leaves unemployment and poverty in its wake – as evidenced by company relocations in Portugal – does not create genuine wealth in the country concerned. The resolution itself mentions that many people have not detected any improvement in their economic situation and that emigration continues.
. In common with the Commission, and with the report before us, I feel that Bulgaria has made the necessary progress towards EU accession, both at economic and at judicial level, although it should be acknowledged, among other similarly important issues, that crime, corruption and the trafficking of human beings must be combated more effectively.
Against this backdrop, and given that the ongoing reforms can be achieved in time, I am in favour of the idea of Bulgaria joining the EU, depending on ‘own merits criteria’, and therefore feel that the Accession Treaty must be concluded in 2005 so that accession can take place in January 2007.
I therefore voted in favour.
Mr President, again I congratulate the rapporteur on his report and note with satisfaction the progress that Romania has made towards membership of the Community. However, I enter a different caveat this time: the situation of orphans and young children. The state of the homes in Romania is still unacceptable. I would again ask the Romanian Government to address this before membership.
Finally, Mr President, I thank you and your excellent staff for all the cooperation through the year, and wish you a Merry Christmas.
. The report before us – following on from the previous ones – assesses progress from the perspective of the overwhelmingly neoliberal and capitalist nature of the enlargement process.
It offers us a fairly extensive presentation of the criteria to be met and of the progress already made. It makes criticisms and offers praise in such a way that these countries end up viewing everything in terms of, and moving ever closer to, adopting and implementing a legal/institutional framework, the ‘Community ’, which acts as the foundation of the EU’s neoliberal model.
Those who advocate this policy are so keen that they have no compunction about tabling proposals that clearly attempt to settle old scores with the history of the people’s struggle, and so here comes, for the thousandth time, the tired old devotion to ‘market economics’, ‘structural reforms’ within the framework of ‘competition’ and ‘market forces’, ‘implementing the process of privatisation’ and ‘dismantling unviable businesses’ and ‘creating an atmosphere that is conducive to business and to foreign investment’.
These demands are constantly reiterated, albeit accompanied by hypocritical regret for their devastating impact on workers and the people.
.  The Dutch delegation from the Socialist Group in the European Parliament supports the Moscovici report, with explicit reference to the strict agreements that have been made on monitoring the progress of reforms and their application, particularly in terms of the political criteria: human rights, corruption and the independence of the judiciary.
The Dutch delegation from the Socialist Group in the European Parliament will not hesitate to call on the Commission to apply the safeguards defined in the pre-accession strategy if Romania’s progress gives cause to do so.
The Dutch delegation from the Socialist Group in the European Parliament reserves the right to adopt a different position in spring when it comes to the definitive decision on Romania’s accession, for instance if it should emerge that Romania’s new government has not kept its promises. That could mean ending the link between the accessions of Romania and Bulgaria.
. In February 2004, Parliament adopted a report that expressed regret that, despite some progress, Romania still had not completely satisfied the Copenhagen criteria. In the meantime, as we approach the end of this year, the consensus of opinion is that progress towards accession has been made, although it is recognised that there are still many areas in which this objective has yet to be met in full.
It therefore makes complete sense for us to seek to negotiate the terms of the Treaty in 2005 and that a safeguard clause be inserted in case Romania’s accession has to be postponed until January 2008, which does, indeed, appear probable.
Consequently, I voted in favour of the report.
. I should like Romania to be in a position to conclude negotiations as soon as possible, with a view to signing the EU Accession Treaty.
I welcome the rapporteur’s recommendations and warnings. It is important that the Romanian authorities and the Romanian people are aware of the potential stumbling blocks of the accession process. Let me point out, in particular, that safeguard clauses can be implemented in the event that Romania falls well short of meeting conditions and that accession can be postponed for one year if the is not being implemented and the Copenhagen political criteria are not being complied with. I feel, however, that such warnings make no sense unless they serve to encourage good behaviour and good performance and never to set impossibly high thresholds.
I particularly agree with the rapporteur’s idea that the Commission must create a permanent mechanism to closely monitor and assist Romania on this road and the Commission must, in my view, continue to provide Parliament with detailed information on how the country is progressing towards accession.
The adoption of this report is particularly timely, following the way in which the presidential elections were conducted in Romania last Sunday.
That concludes the explanations of vote.
I should like to welcome the delegation from the Assembly of the Kingdom of Saudi Arabia, chaired by Mr Zaid bin Al-Muhsin Al-Hussein. The importance we attach to this visit, which is the first to the Chamber of the European Parliament since 1995, should be emphasised.
This visit comes at a very significant moment, especially in view of the fact that Saudi Arabia will be holding its first local elections in February 2005. This visit constitutes a new stage in the deepening of relations between the Saudi people and the European Union.
Mr President, we are very pleased about the holding of local elections in Saudi Arabia, but very much deplore the lack of participation by women.
I declare the sitting resumed.
The Minutes of yesterday’s sitting have been distributed. Are there any comments?
Just two brief points, Mr President, the first of which has to do with the vote on Turkey. During the vote on Turkey – on the Eurlings report – I voted in favour of Mr Langen’s Amendment No 16. That has not, however, been recorded; perhaps the machine was not working. I would ask you to correct that.
Secondly, we voted yesterday on the EU-Russia summit. In so doing, we said that all sectors of Chechen society should be integrated into the peace process. I have learned today that the family of President Maskhadov, whose election took place under OSCE supervision, has been abducted and interned by the Russian secret services. They include his siblings, who are between 69 and 75 years of age. I would ask that you have this information verified and, if it proves to be accurate, protest to the Russian authorities about this.
Your comments have been noted, Mr Posselt. If there are no further comments, the Minutes are approved.
The next item is the debate on seven motions for resolutions on Zimbabwe.
Mr President, Zimbabwe is a land of tragedy and a land of tyranny. It is a country rich in natural resources and rich in the resources of its people. Both are being devastated by the political tyranny of the Mugabe regime.
People are suffering from hunger and health problems as a result of food and medical aid being withheld from areas that are covered by the opposition parties. Some 9 million people, 75% of the Zimbabwean population, are now said to be living below the poverty line, but the World Food Programme is only able to provide food for 1.6 million people this December. That is the first reason why this is an urgency.
The second reason is that on 3 March there is supposed to be an election in Zimbabwe. That election, on the present prospects, will be neither free nor fair. It is not up to us to decide who the people of Zimbabwe should elect. That is entirely for them, but they must be free to elect whomsoever they wish.
It is up to the neighbouring countries of Africa and to the African Union to make sure that international standards of democracy pertain throughout Africa and throughout the country of Zimbabwe. It is up to the European Union to make sure that we support the monitoring of those elections, giving technical support and financial support, so that we can play our part in the international observer missions. That is also why it is an urgency today.
The third reason is the intolerable attack on the liberty of Roy Bennett, one of their members of parliament, a man who has suffered, whose family has suffered and whose workers have suffered over the months. Mr Bennett pushed a government minister because he was making racial remarks about Mr Bennett and his family. He was then sent to prison, not by the courts, but by a vote in the parliament based on the political division.
I urge that the AU and the EU act today to bring a semblance of justice to the people of Zimbabwe.
Mr President, I have just returned from a private visit to Zimbabwe. It is interesting to note that the situation on the ground does not appear desperate. However, according to the statistics, the situation is probably worse in other parts of the country which I did not visit.
When debating such countries as Zimbabwe, where human rights are not even discussed because of fear of repression, we must consider the right attitude to take in order to try to influence the powers that be. We know we are dealing with a regime that is not democratic, that has taken tried to use almost all its powers to take away the democratic and fundamental rights of part of its population. On the other hand, we have seen recently that there is a silver lining. The courts, for instance, are striving from a very difficult position to try to retain some form of impartiality.
Sometimes I wonder whether a carrot-and-stick policy might be more appropriate and more fruitful than just passing motions of condemnation. We may pass this motion but what effect will it have? Very little, I think, with a regime like Mugabe's. We must start to think in different terms if we are to be effective when dealing with a regime of this sort.
Mr President, political oppression in Zimbabwe casts a long shadow; it is a cloud that lies over not only those living in Zimbabwe itself but also those who have left to seek asylum in Europe.
In my constituency in the north-east of England, there are Zimbabweans who fear summary death if they are forced to return to their native land. I hope that Member State governments like my own, which think it is safe for asylum-seekers to be returned to Zimbabwe, will take note of the resolution tabled here this afternoon and revise their position.
The situation in Zimbabwe is getting worse, not better. On 9 December 2004, the Non-Governmental Organisations Act came into force. This Act bans foreign human rights organisations and gives the government powers to intervene in the operations of any NGO in Zimbabwe. Meanwhile, the quality of life for Zimbabweans has plummeted. Life expectancy is now 35 years. Zimbabwe could be self-sufficient in food, but last season it produced only a third of the maize it needs; yet the Mugabe regime is interfering with the international distribution of food.
In the light of this deteriorating situation, it is high time to tighten up targeted sanctions against the regime.
A final point: as we have heard, next March Zimbabwe is due to hold a general election. There are worrying indications that this election may not be held in free and fair conditions. Electoral legislation passed earlier this month did not meet international democratic standards. Good observation of the elections is going to be a vital part of ensuring that they are free and fair. Therefore I hope that we in Parliament, and the Council and the Commission, will provide the maximum possible support for election-observer missions at all levels.
Mr President, Madam President-in-Office of the Council, Zimbabwe has always experienced periods of complexity and profound division, whether under colonialism, at the time of Ian Smith’s Unilateral Declaration of Independence in 1965 and the ensuing UN embargo, during the war of liberation from 1972 to 1978 and then, following independence, in the first democratic elections, which were won by ZANU under Robert Mugabe.
For me, though, as an East German, it is always striking how often leaders who take office full of lofty ideals then, so to speak, distance themselves from their own original goals and visions and take less and less account of the people’s interests the longer they are in power.
Zimbabwe does, of course, even today have massive problems to contend with. I believe that the only thing we can recommend to Zimbabweans today is to look around them and see how their neighbours have managed it – to look at what South Africa is doing, at what Namibia is doing, at how Angola and Mozambique are trying to establish a balance between the various vested interests in their countries. If there is to be peace, there must be an attempt at mutual understanding, with the use of peaceful means and every interest, even the most diverse, taken into account.
Zimbabwe needs land reform, but there are other ways of going about it. The European Union should not always be, as it were, making recommendations to all and sundry on the basis of our values. Very often, that goes wrong; perhaps you all still recall the European Union’s staunch support for Russia’s President Yeltsin at a time when he was an alcoholic.
In this actual instance, we can be confident that the SADC will have influence and find opportunities, and that the African Union can act to move things forward. I am convinced that we, if we support these countries in their efforts to influence Zimbabwe, will be very likely to be able to help the elections scheduled for March to be fair and democratic after all.
– Mr President,the Mugabe regime’s strategy of forcing political opponents into line is continuing unabated. For example, the Zimbabwean authorities have forced two newspapers expressing critical views to close in the past 18 months. In addition, Mugabe’s supporters have made, and continue to make, life as difficult as possible for the opposition party, the Movement for Democratic Change.
Undoubtedly with a view to the approaching parliamentary elections in March 2005, the Mugabe regime is increasing the pressure on independent organisations, judging by the Non-governmental Organisations Act adopted in Harare exactly a week ago. In future, these shall no longer be permitted to receive any funding from abroad. If a Zimbabwean civil liberties or human rights organisation has so much as one foreign employee on its staff, it is henceforth termed foreign. Pursuant to the new Act, foreign NGOs cannot be registered and will therefore be banned in the near future.
The aim of this new legislation is clear. After all, numerous Zimbabwean civil liberties and human rights organisations rely on foreign donations. It is obvious that the intention of the Zimbabwean Government is to silence them. According to reports, the NGOs concerned are unwilling to submit to the Government’s attempt to gag them. That is an extremely courageous attitude. The Council and the Commission will have their work cut out to advise and assist them in this.
. – Mr President, Mrs Grybauskaitė, ladies and gentlemen, Zimbabwe is unfortunately one of the topics that figure most regularly, most frequently, in these Thursday debates that we hold on pressing human rights problems. This tells us two things: firstly, that the situation remains serious and, secondly, that the measures that we have adopted have not been working.
What we must first condemn is the destruction of a country by an appalling authoritarian regime. As has been mentioned in this House, the poverty statistics are increasingly shocking; Zimbabwe used to be a country that, if properly managed, could not only have fed its entire population, but could also have helped to solve the problems of hunger and need on the African continent and in other parts of the world.
The Mugabe regime, however, despite warnings from the EU and from further afield, continues to increase political oppression and we view the elections scheduled for March with great concern. Either the country undergoes a rapid transformation and offers even the slightest opportunity for debate or those elections will not be free and fair and one doubts whether it will even be worth observing them. Such is the case of Roy Bennette, of persecution perpetrated against Tsvangirai after his visit to this House, of the negative influence – and I wish to draw your attention to this – that the regime can have in the region, where regimes can choose to follow the path of democracy or to slip back into authoritarianism. I was recently in Mozambique, for example, where elections have been taking place. The count has yet to be completed. We became aware, however, that during the election campaign Mozambican voters voted abroad and that opposition parties – those opposed to FRELIMO – were persecuted in Zimbabwe. The conditions are in place, however. Zimbabwe’s destiny can decisively contribute towards consolidating the democracy that we hope for in the region, following the example of South Africa, thereby consolidating democratic aspirations in Mozambique and Angola. It may, on the other hand, represent a step backwards into forms of authoritarianism.
I wish to point out that we have put increasing pressure on neighbouring countries and that we have developed dialogue with the African Union. This demonstrates the important role that that organisation has to play in exerting its form of pressure on Mugabe’s appalling regime.
. – Mr President, the Zimbabweans are a strong people, and Zimbabwe is a strong country. Following independence, it was also an economically promising country. It is sad to see that around 60% of the population is currently in financial crisis and frequently lives below the poverty line. That clearly says something about the administration of the country and what has gradually gone wrong with it. The sad thing is that Mugabe and the ZANU-PF party, particularly Mugabe’s inner circle, are the perpetrators. There are many in the ZANU-PF party, of course, who are very well aware of the need for outside help, of the need for the economy to develop in a different direction, if the country is to survive.
We know that neighbouring countries have produced many informal contacts and endeavours to achieve a solution, and I think that it is precisely with these that the opportunities for the European Union lie. With the support of the African Union, the New Partnership for Africa’s Development (NEPAD), President Mbeki and all the other contacts, we must increase the pressure, because it is only via the African route and the European Union’s connection with this that we stand a chance of achieving any kind of result.
There is no doubt that the March elections have largely fallen into and been shaped by the wrong hands already, and it will be very difficult to make them fair and open. This renders observation close to pointless. Nevertheless, it is in that democratic process and in civil society that strength is to be found. That strength is still great in Zimbabwe, still non-violent and still oriented towards peace and democratic solutions. I hope that, by using smart sanctions, by taking the path that we, the European Union, are taking, and in consultation with those other countries, we shall do our utmost to take that democratic step there. The alternative path, bloodshed, offers no prospects.
I sincerely hope that we can use all our diplomatic means to increase the pressure to such a degree that Mugabe is surrounded by people who set the dominoes falling. This is necessary if the democratic path is to stand a chance of success there. Indeed, it is my hope that Europe will make full use of all the means at its disposal to this end.
. – Mr President, a legacy of colonial Southern Rhodesia is that much of the Zimbabwean farmland is in the hands of a small group of farmers of European origin. My group supports the wishes of the black majority of the population for the return of most of the land to them. Unfortunately, that wish is being seriously abused by Robert Mugabe, the man once popular as the leader of the successful war of liberation against the colonial occupiers and the racist minority Government of Ian Smith. It was not until the electorate had almost lost its trust in him that he made the long-promised land reform a priority. For Mugabe, the expropriation of large farms is now principally an instrument to reward his old following of freedom fighters at last after decades of delay. Still more, it forms part of a campaign to eliminate political opponents by means of slurs, intimidation and coercion. If Europe isolates this regime, it must do so not on the basis of old colonial interests and old colonial arrogance, but because we want to help every country in the world promote human rights and democracy. That is what this is all about.
– Every nation has the right and responsibility to resolve its political problems and no-one, let alone the European Union, Britain or the United States of America, has the credentials to intervene politically, economically or militarily either in Zimbabwe or in any other country. It is precisely because the people of Zimbabwe managed, through huge, bloody battles, to gain their independence from Britain and because they are claiming their land, the richest part of which still belongs to foreigners – mainly Britons – as a result of colonialism, that a new plan of intervention is being prepared, the aim of which is to turn Zimbabwe into a modern colony.
On the pretext of any problems which exist, most of which are due to long-term delays as a result of colonialism, the governments of Britain and other countries are bankrolling the opposition, the leader of which, it should be noted, is accused of the attempted murder of the elected president. A network of so-called 'non-governmental organisations' is being set up, most of which are front organisations which have nothing to do with the grass-roots and social movement; they are there to prepare the ground for intervention.
For the Communist Party of Greece, this motion is unacceptable; even the accusation of arms trading by British agents has been withdrawn. The sanctions must stop. We need to support the people of Zimbabwe in their fight to maintain their independence from neo-colonialism.
. Mr President, we in the Commission understand and take a very serious view of the preparations for the elections in March 2005. The Commission reiterates its attachment to the holding of free and fair elections in that country. The recent introduction by the government of Zimbabwe of a set of electoral reforms which are currently under discussion in the Zimbabwean parliament is an important step. It will have to be assessed whether this will lead to a genuine incorporation into domestic electoral legislation of the Southern African Development Community (SADC) principles and guidelines governing democratic elections, as unanimously agreed in the SADC Summit in Mauritius last August.
The Commission remains deeply concerned about the current political and human rights situation and the respect for fundamental freedoms which at this stage would hardly allow for free and fair elections.
A specific matter of concern is the approval by the Zimbabwean parliament, on 9 December, of the NGO Bill, which heavily restricts NGOs' room for action and activities. The Commission fully supports the proposed EU in Harare and other SADC capitals as well as the issuing of an EU declaration expressing concerns regarding the implications of the bill.
The Commission is also worried about the risk of politicisation of the distribution of food aid, mainly in the context of the upcoming parliamentary elections. In the event of clear verification of partisan use, the Commission, together with its partners, including the WFP, may have to envisage suspending food aid operations.
After the March elections the Commission will reassess the situation. Any lifting or easing of EU measures against Zimbabwe cannot be justified at this stage.
The Commission is aware of the deliberate attempts by the Zimbabwean authorities to undermine the visa ban's credibility by multiplying their travels to Europe and has always advocated a strict application of the exemptions provided for in the Council common position of 19 February 2004.
The Commission will continue to explore all avenues to influence the government of Zimbabwe and to pursue an enhanced political dialogue with neighbouring SADC countries, notably South Africa. Continued international pressure on Zimbabwe and especially regional peer pressure is necessary.
The vote will take place this afternoon, after the debates.
The debate is closed.
The next item is the debate on six motions for resolutions on the situation in the east of the Democratic Republic of Congo.
Mr President, comparisons can be drawn between Congo’s present situation and that of Germany during the Thirty Years’ War – a large country in the middle of a continent broken up, with various groups allying themselves with an assortment of neighbouring powers, and decades without peace. That is precisely what has been going on in Congo for decades, with people dying in their millions, vast stretches of land lying waste, and the economy crippled. As was the case in the aftermath of the Thirty Years’ War, there will be no resolution unless – as happened with the religious groups then – the ethnic groups can be brought into a peace process that also involves all the neighbouring states.
That is why we see it as important that massive pressure should be brought to bear on the states bordering this country of great lakes, and especially on Rwanda, in order that it may bring stability once and for all and may be deterred from active intervention in Congo, which is already suffering so much. We will not, however, succeed in that by words alone, and so Mr Langen and I have started to develop a holistic strategy which finally interlinks economic policy, foreign policy and development policy. Words alone will be no use to us in this situation; Europe will be able to use its weight only if it makes simultaneous and strategic use of the economic, political and diplomatic options available to it and really gets actively involved in this peace process.
Commissioner, you might well ask yourself what the use is of having this debate on a Thursday afternoon in a Chamber that is not exactly full. I can remember a time when this House debated how Lithuania could become more than a colony subject to Soviet oppression, and today we have a Lithuanian Commissioner in our midst. Of that I am glad, and I am sure that you are well able to handle this issue of peace and human rights in Congo.
Mr President, the conflict in the Democratic Republic of the Congo is the most lethal since the Second World War. The International Rescue Committee reckons that 3.8 million people have now been killed and over a million of those are children. Apart from those killed, 3.4 million have been displaced.
Congolese and foreign military groups continue to use violence to conceal the plundering of gold, timber, ivory, tin and other natural resources. Meanwhile, the fragile and ineffectual transitional Congolese government stumbles from political stalemate to military crisis. Both the transitional government and its international partners have failed to deal with the root causes of the conflict. Natural resource exploitation has funded and fuelled the instability in the country and, indeed, has fuelled instability and violence in the Congo for over a hundred years. What should have been a blessing to that country has turned out to be a source of deep sadness and regret and, indeed, a curse. The Congo's natural wealth has been a source of private funding for military and political elites instead of benefiting the vast majority of the Congolese population.
Our resolution rightly calls for a package of measures to tackle this situation. We must take action to ensure respect for the arms embargo; the UN Security Council must impose sanctions, travel restrictions, a ban on financial services, etcetera, on individuals who have participated in the pillaging of Congolese assets; the EU and its Member States must act against companies involved in exploitation; we need a peacekeeping force in the east of the country; and action must be taken to disarm all illegally armed groups.
Only if such measures are taken can we hold out any hope that the elections due next year will make any difference to the tragic situation in that country. The problem in the Congo is neither ethnic nor racial. It is about economics, and only if we tackle economics will we solve the problems.
Mr President, I speak in place of Mr Van Hecke, who has had to leave Strasbourg early as he is travelling to the Democratic Republic of the Congo tomorrow.
The current situation in eastern Congo shows that the Congolese peace process is still very fragile. Indeed, there have been reports of new exchanges of fire yesterday. The ALDE Group warmly welcomed the initiative to draft an urgency resolution on the Congo. Ultimately, however, our group decided not to endorse the compromise resolution. We feel that the compromise text fails to identify the core problem of the continuing instability in the region and of the difficult relationship between the Democratic Republic of the Congo and its neighbouring countries, especially Rwanda.
The issue is this: since the end of the Rwandan genocide in 1994 a large group of extremist Hutus have been hiding in a remote area of the Congolese rainforest in the east of the Congo. After all these years they have still not been disarmed. The presence of these heavily armed militias is a constant threat to the peace process in the Democratic Republic of the Congo and to security in the entire Great Lakes region. The massacre at the Burundian refugee camp of Gatumba last August was only one in a long series of provocative actions. MONUC, the UN Peacekeeping Mission in the Congo, was supposed to disarm and neutralise the rebels, but has failed to do so.
Although MONUC's mandate has been strengthened and there are extra troops, they are poorly trained and there is a serious lack of information and technical assistance. We feel that the joint resolution does not acknowledge that if Rwanda is crossing the border into the Congo to put an end to the activity of the armed gangs, it is happening in the context of MONUC having failed to do the disarming.
We would suggest that the European Union and the Member States need to get more actively involved in the DRC and the Great Lakes region, focusing very much on rapid disarmament of the rebel forces. Perhaps European troops could be used to strengthen the UN peacekeeping forces. The troops from Pakistan, Nepal, Uruguay and other countries that are in the Congo at the moment simply do not have enough experience with military operations in sub-Saharan Africa. Europe has that experience.
We have to consider all the options in order to make disarmament happen. It is by far the most important prerequisite to get the peace process back on track.
In summary, we feel that although the resolution has many points that we support, it is unbalanced. So, with regret, I will abstain.
Mr President, my Group welcomes the opportunity to discuss the current situation in the DRC, but like others deeply regrets the need to come back to this. In the report on asylum and sustainable solutions that Parliament adopted yesterday, one of the things we agreed was that the European Union's common foreign policy and common security policy needed to focus on conflict resolution and prevention, paying special attention to long-term conflict situations. This is exactly what we have in the DRC where, as has already been pointed out, the desire to control natural resources plays an absolutely key role in the massive displacements of people and in the massive numbers of deaths.
We stress the need for an effective means of arms control and an effective disarmament programme to be put in place. We would also endorse the call made for the UN to deal with those profiteering from the pillage of natural resources, not least through the freezing of bank accounts and actions against companies. We feel perfectly able to do this in the case of what we believe to be terrorist organisations, but seem totally incapable of doing it with those who cause massive numbers of deaths elsewhere in the world.
We also regret the need but welcome the fact that the UN Department of Peace-Keeping Operations has set up a special investigative team to look at the cases of sexual abuse and exploitation perpetrated by some of its own members in the UN organising mission in the DRC, particularly in Bunia. We know, since this Parliament has discussed it on many occasions, that rape is used as a means to demoralise opponents by demonstrating the people cannot even protect their own families.
This Parliament has recognised on many occasions that victims of rape, child victims of sex abuse, are particularly vulnerable. So we consider it despicable that such crimes are also being committed by those sent to protect an already traumatised population. We look for the perpetrators to be brought to justice, as well as those profiteering from the tragedy in the DRC.
. – Mr President, Mrs Grybauskaitė, ladies and gentlemen, the situation in the Great Lakes and in particular in the Democratic Republic of Congo, is an ulcer, a volcano in the heart of Africa that is, sadly, always liable to erupt. Following a conflict that, during its six years, claimed three million lives, but that continues to claim 31 000 lives every month, according to the International Rescue Committee, the signs are that the situation remains unstable and unfortunately extremely unpredictable.
The ACP-EU joint parliamentary assembly recently met in The Hague. Our meeting opened, curiously, with the good news of the Dar-es-Salam Conference and of the commitment made there by all Heads of Government to end the conflict. By Thursday, however, when we ended the meeting, our joint Chairman, Glenys Kinnock, had brought us the sad news that the Rwandan army had crossed the border into the Democratic Republic of Congo. We must therefore be more effective in this area in order to stabilise the region. Mr Posselt’s comparison with the Thirty Years’ War was most apt and I hope that he is right, because if so the conflict will come to an end and those regions of the African continent will be as prosperous, stable and modern as Germany is today. This is what we strive for. The African continent must be stabilised in open and democratic societies.
What must we do in this House? We must acknowledge that we are not doing enough as regards the militias of the former government of Rwanda. They are a source of instability and an excuse for permanent instability in the east of the Democratic Republic of Congo and we must take stronger action to disarm them. We must make it clear that any invasion is unacceptable and that respect for a country’s borders is a principle that must be applied by all countries in the region. We must complete the democratic transformation of the Democratic Republic of Congo and do what we can to stabilise the country; the Congolese army must be reunified, for example. We must strengthen the resources available to the United Nations’ mission in order to guarantee genuine peace and stability in the east of the Democratic Republic of Congo and to succeed in creating conditions on the ground that do not take us backwards; in other words, conditions that lead all sides to honour the 2003 peace agreements, that lead all sides to honour agreements undertaken in Tanzania on 20 November of this year and that lead all sides duly to comply with United Nations Security Council resolutions.
.   Amongst the many examples of violation of human rights and democratic principles in Africa, the involvement of children in armed conflicts stands out as an extremely serious problem. I wonder whether any debate, even one held in this House, can help to counter poverty in developing countries. Over 5 billion people in such countries live on one or two dollars a day, and a bloody children’s war is being fought in Congo, where over 300 000 children are fighting in military interventions which have killed more than 3 million people in recent years. Does such destruction of childhood through enforced labour, recruitment to the armed forces and sexual exploitation not demonstrate lack of responsibility and failure on the part of the various humanitarian and international organisations?
In order to take measures to prevent tragedies of this kind, it is necessary to begin by identifying their causes. The most fundamental of these is the long-term and wide-ranging exploitation of developing countries by a number of world powers, including European countries. The latter profit from such exploitation while the looted colonies are left even poorer. Congo is devastated, having become the victim of exploiters for whom the country’s abundant natural resources are more important than human lives. I believe that a person’s level of civilisation should be measured in terms of how responsible their attitude is to the weakest, and the same is true for those in power. Yet the weakest among us should not be provided with aid that is merely a sham, and takes the form of moral devastation, contraception and abortion. Much more is needed. Comprehensive care should be provided, and development facilitated. In addition, malaria, tuberculosis and AIDS, which are prevalent in the country, should be treated, and family units helped to develop soundly. I also believe that instead of sending armed forces and instructors to Iraq, we should take steps to ensure that peace finally prevails in Congo.
. Mr President, the European Commission shares the concerns of Parliament about the increasing tensions between Rwanda and the Democratic Republic of Congo and their consequences for the human rights situation in the region.
Indeed, we are very concerned by the threats of Rwanda to use force against the territorial integrity of the Congo in order to neutralise the ex-FAR and Interahamwe troops, and by the multiple reports of military operations by the Rwandan army in the eastern Congo. The humanitarian crisis that these actions generate is an additional reason for our concern.
It is essential to the stability of the region that Rwanda withdraws without delay any forces it may have in the territory of the DRC, and refrain from any action or statement that contravenes international law.
The European Commission is deeply convinced that until the problem of the presence of ex-FAR elements in the eastern DRC is definitively solved, it will undermine peace and security in the region, be a source of instability and a threat to civilian populations.
In this context, the European Commission is convinced that the local government should make use of existing mechanisms, including the Joint Verification Mechanism and the Tripartite Commission, to find a peaceful solution. Furthermore, the Congo should implement without delay its plan, established with the support of the United Nations Organisation’s Mission in the Democratic Republic of the Congo (MONUC), aimed at accelerating the disarmament and demobilisation of foreign armed groups. It should also speed up the integration and the training of its national army in order to effectively disarm the ex-FAR militias.
Indeed, the establishment of peace and security in the region through bringing together the countries is our priority. In this context, we see the resolution of the ex-FAR issue as essential and inescapable.
The Community is actively supporting the Congolese authorities in the reconstruction of the country through development projects for an overall amount of EUR 0.5 billion.
The European Union is and remains the largest humanitarian aid donor in Congo and will continue its assistance.
Thank you, Commissioner.
The vote will take place after the debates.
The debate is closed.
The next item is thedebate on six motions for resolutions on Bhopal.
Mr President, ladies and gentlemen, in today’s debate we are discussing issues we do not usually touch upon. The issues we generally debate are important, but they relate to financial perspectives, communications solutions and economic matters. These are all extremely important issues, but they are not tragic.
The three items on the agenda for today’s afternoon debate, and in particular the third item on Bhopal, concern one of the greatest tragedies to have occurred during the past few decades. This item relates to a tragedy in which a gas explosion caused the immediate death of several tens of thousands of people. The consequences of this explosion are unfortunately still being felt today. The institutions and persons to be named shortly are responsible for this sad state of affairs.
The organisations which are to blame for what happened have admitted their guilt, as they have paid out compensation for the deaths of 15 248 people. They have also paid out compensation to 554 895 individuals who have fallen ill or become disabled, whilst attempting to pay such compensation to as few people as possible. Broad estimates suggest that over 100 000 people have suffered as a result of the gas explosion in Bhopal 25 years ago, and millions are still suffering to this day due to environmental pollution. What happened in the aftermath of the event? Following an agreement and various court rulings, the guilty party, Union Carbide Corporation India, paid out USD 470 million in compensation. This would appear to be no mean sum, but the victims of the explosion received less than 10% of the money. The rest went to the lawyers. In passing, it is worth noting that even in Dickens’ tales of 150 years ago, in which he enjoyed describing predatory lawyers, there are no instances of a victim receiving virtually nothing. The money vanished, because in addition to paying the lawyers’ fees, large amounts were allegedly used to pay off corrupt officials.
It is intolerable that everyone has made money from this tragedy except its victims. We are witnesses to a conspiracy, and action must be taken to put things right. This is the aim of the motion for a resolution we are to adopt today. We must endeavour to reassess the damage, so that compensation is paid to those entitled to it. We must ensure that bodies are appointed which can resolve this problem fairly.
Mr President, today we remember one of the worst industrial disasters in history. As we have heard, in the dead of night on 2 December 1984, a deadly 40 tonnes of known and unknown poisons leaked into the air. The people of Bhopal tried to escape the poisonous cloud. Their efforts were, however, futile and nearly 4 000 people died instantaneously; to date 25 000 innocent people have died.
These are the bare brutal facts and today the people of Bhopal are still suffering from this horrifying legacy. That is why we cannot just remember, but must act as a community to help another. We need to ask why after 20 years the pursuit of justice has been so difficult for the survivors. We need to ask why the transnational corporation involved denies any continuing liability, either for the state of the Bhopal site or the victims' health.
We need to ask why the site has not been cleaned of toxic waste and continues to pollute the water the surrounding communities rely on. We need to know just how Dow Chemicals can close the door on what was one of the worst industrial disasters in this century.
We also need to ask why so many people are still awaiting adequate compensation. I appreciate the issue of compensation is mired in endless arguments as to the calculations, but this is not a sufficient reason for the people of Bhopal to have to relive the experience day after day.
Whilst I support the major part of the resolution and the sentiment behind it, I do not believe the proposed amendments add anything constructive to this resolution. It is vital when we talk about disasters such as Bhopal that we do not descend into polemics and irrationality. The allocation of blame is all too often misplaced and we often condemn all agents without establishing all the facts.
As chair of Parliament's South-Asia SAARC delegation, I would urge you to keep all these matters in perspective, and the budget of each country is particularly relevant. We must recognise the limitation of certain countries, which may not yet have developed the technologies or know-how to deal with such disasters as quickly and as safely as we have come to expect in our own countries. We must also attempt to see each angle of an issue such as the Bhopal disaster, and we should acknowledge the work that has already been done by the Indian Government and the Madhya Pradesh Government with regard to medical care, economic and social assistance, environmental clean-up, and finally financial compensation.
This short list goes to prove that a lot of work has already been done. I feel it would be unproductive to vilify a government that has made efforts to remedy and address the plethora of problems stemming from Bhopal. Rather, we need to employ all our diplomatic efforts to keep the pressure on the Indian Government to maintain its current efforts in providing compensation and working on detoxification of the area. Nevertheless, if we demand that action is taken and money is spent, we should also be prepared to help in any way we can, including offering technical and financial support.
We must not condemn without first examining what we, as a community, can do to help. We should continue to be constructive and offer the humanitarian, ecological and medical expertise we have to the Government of Madhya Pradesh. This is a role for the Commission, Member States and governments alike. I would urge you, therefore, to pressure all those who can bring any relief to those who have already suffered in Bhopal.
Mr President, while Dow Chemicals and the Indian Government argue over who is to blame for the Bhopal disaster, the people continue to suffer and die from their two-decade legacy. More than 7 000 people died within days, but inaction has seen 15 000 further deaths which could have been avoided. Even today, 20 years on, neither side seems to care about the suffering, only about their reputations. As many as 100 000 people are suffering chronic and debilitating illnesses, with 10 to 15 people a month continuing to die.
The survivors still wait for justice: compensation and medical assistance in many cases. The plant site, which continues to pollute, will cost an estimated GBP 15 million to decommission, compared with Dow's yearly sales of GBP 16 billion and India's GDP of GBP 320 billion. The Indian Government has also yet to spend USD 330 million of the original compensation given to them by Union Carbide. The pollution in the water supply in nearby slums is also 500 times above the maximum recommended WHO levels.
How can the international community, a multinational company and one of the world's main countries, stand by and watch this happen? Just now it should not be about who is to blame, but who is going to stop the suffering. Bhopal resident, Abdul Jabbar Khan, who runs the Bhopal Women Gas Victims' Industrial Association, said in the Guardian newspaper in the UK: 'In New York after 9/11 there was compensation, punishment and clean-up in just a few months. In Bhopal, after 20 years, we have nothing.'
– Mr President, since colonial times, the countries of the developing world have been supplying cheap products from the agricultural, mining and small-scale craft sectors to rich countries. They rely on the rich countries in the North for imports of expensive products based on new industrial technology. That makes these countries extremely dependent on imports and exports and results in a trade balance very unfavourable to them. Just like the time when European countries exerted administrative power through military force, this distribution is still leading to permanent poverty and underdevelopment in the Developing World.
It is easy to see, then, why the governments of these countries thought that all new industries were to their advantage, in particular large-scale metal and chemicals industries. These countries had held little attraction for this kind of industry in the past, not only because the workforce was still insufficiently trained, but chiefly because most customers were in richer parts of the world and transporting finished products was expensive. The only industry that took root originated from State-owned enterprises or served only the local market and the tourists.
The need for stronger industry in these countries was and is abused by industries from the rich North because, although these industries want to expand, the southern countries are still not very important as markets whilst their purchasing power remains low. Investment in the South does become an attractive prospect for them, however, if wages are low and, in particular, if environmental and safety requirements there are less exacting or very poorly monitored. This makes it possible for disasters in which many people suffer incurable illness or lose their lives to occur. This danger threatens not only the employees of those enterprises but also the people living in the neighbourhood. Where disasters do happen, enterprises are not willing to bear the costs. The gas explosion twenty years ago in Bhopal and the way in which this was dealt with have a great deal to do with this.
Neither Union Carbide nor Dow Chemical nor the Indian Government are willing to produce sufficient compensation for the 20 000 or more people killed, for more than 100 000 people left with permanent injuries, or for cleaning up the contamination of soil and ground water. A solution must be found, and disasters of this nature must never happen again. Let us Europeans take our responsibility, let us join in making payments if necessary, and most importantly let us lay down rules to ensure that this kind of error is not repeated by European enterprises.
Mr President, 20 years have passed since toxic gas escaped from a fertiliser plant in Bhopal. Nonetheless, its harmful effects and environmental pollution are still affecting the lives of thousands of individuals.
This leak killed over 7 000 people during the night of 2 to 3 December 1984. A further 15 000 people died later as a result of it. The leak is also responsible for chronic illnesses affecting more than 100 000 people.
The Indian Government and Union Carbide or Dow Chemical, the current owner of the fertiliser plant, have assumed responsibility for the impact of the accident on the lives of thousands of people and the environment.
As stated in the resolution the House is to vote on today, an independent investigation of the current situation in Bhopal must be carried out. This could be undertaken under the auspices of the United Nations High Commission on Human Rights. Experts must be involved. They should visit India and consider the consequences of Union Carbide’sactivities and the Bhopal disaster in terms of pollution of underground waters and the environment. Clearly, this also has consequences for human rights in the affected areas and communities.
In addition, the tragic case of Bhopal highlights the need to require companies to assume the same responsibilities as states in today’s globalised world economy. Companies must be party to international agreements and conventions. Impact assessments need to be undertaken, both as regards respect for human rights and situations of armed conflict and tension.
This is the rationale underpinning the amendments proposed by the Group of the Greens/European Free Alliance. I appeal to honourable Members to study them carefully before deciding how to vote. I should also like to take this opportunity to publicise the proposal made by the School of Peace Culture of the Autonomous University of Barcelona. Accordingly, I call on the House and the European Union to promote 3 December as an international day of corporate responsibility and human rights. The aim is for companies to commit to the promotion and protection of human rights the world over.
This special date should be an opportunity for states, international bodies and civil society, amongst others, to reflect on their shared responsibility. All international actors share the duty of creating a fairer and more sustainable world.
Mr President, if you go to Bhopal today – not 20 years ago, but today – you will see thousands of tonnes of toxic waste in piles, pools of mercury, skips of poisoned waste and bags of chemicals lying in the open air, seeping, whenever the rains come, into the puddles, streams and groundwater; and you will see people suffering because they drink that water. They suffer from pains in the stomach, headaches, anaemia and gynaecological problems because they have no alternative but to drink from those wells.
That is the problem we are facing in Bhopal today, and we are facing it 20 years after that catastrophe, when so many people died. The figures range from 3 000 to 7 000 on one night; 15 000 later on and 100 000 people still suffering from debilitating diseases. We are talking about 15 years after the settlement which gave US$500 million to the Indian Government to disburse for compensation and rectification of that landscape. It is still a picture of desolation and danger for those people.
We in this Parliament do not do well when we seek to be judge and jury in these cases. That is why I cannot accept the Green amendments that have been referred to. The motion itself stands well because it calls on the European Union to work with the Government of India to use the money that is available to make sure that there is a clean-up of those sites, treatment of affected people and compensation to those affected; and now, not in another 20 years. That is our message to all those affected: to the European Union; to the Indian Government; by all means, to Dow Chemicals and its responsibilities and to the courts which will be looking at that. But today we seek justice for those people and renovation of the environment in that part of the world and the health of its people.
.  Mr President, I am glad to be able to speak immediately after Mr Bowis, who has impressed upon us where we have got to 20 years after 3 December 1984, when gas from a 35-tonne cocktail of highly toxic substances caused 7 000 people to die when their hearts and lungs failed. To this day, some 25 000 have gone down in history as the victims of the biggest chemical accident ever recorded, and some 500 000 are still crippled as a consequence of it.
What, though, was done for the victims? Research has shown that, 15 years ago, compensation to the tune of USD 470 million was agreed on by Union Carbide and the Indian Government. So far, the 100 000 officially registered as victims have received USD 300 each. There are 2 500 houses for widows along with seven hospitals, and many facilities have been built, but what has happened to the rest of the money, some USD 400 million? I have to tell Mrs Gill that we really do have to ask who is to blame for that. The ground is still contaminated. The ground water is heavily contaminated with mercury, and that is not going to go away. Toxic residues are stored in the open air. Small wonder, then, that we end up with the situation that Mr Bowis has described, with chronic illnesses, brain damage, and children born with deformities. If there is to be any substantial improvement in medical provision for the victims, then the Indian Prime Minister, Mr Singh, will have to intervene, and the government should comply with the Supreme Court’s ruling and finally release the funds and enable full compensation to be paid out. Many chemical companies still have production operations in India and in other parts of the world where labour and environmental standards are far below those that apply in the European Union or the USA.
As the Committee on Employment and Social Affairs’ rapporteur on the REACH programme, I can do no other than reiterate the demand made in the working paper: if there is to be comparability, we need rules made by the European Union, and, in the same way, rules laid down as standards by the WTO. Those whose desire for increased profits leads them to allow the minimum environmental requirements without exception are accepting the likelihood of a second Bhopal one day, and that is something that none of us can afford.
. – Mr President, it has been twenty years since the tragedy in Bhopal in India, with its huge humanitarian and ecological consequences, and I believe that the initiative by the political groups for the adoption of a motion in plenary by the European Parliament is particularly important.
However, it is not enough to jog the memory, it is not enough to condemn what is often the unaccountable operation of multinational companies in developing countries, it is not enough just to state our humanitarian awareness in words. This sort of tragedy may be experienced again by people in some other part of the world if the international community does not move to introduce international mechanisms for controlling the operation of multinational companies, for protecting the environment and for protecting human rights and the rights of workers.
This is where the role of the European Union within the framework of the UN and within the framework of other international organisations may be more efficient. The motion records the problems which still exist and numerous honourable members spoke about them in the area of Bhopal as a whole. However, in my opinion, it does not fully reflect the efforts made by the federal and regional authorities in India over recent years in the fields of medical, economic, social and environmental restitution. Important policies have been implemented which we should not overlook.
To close, I consider that the best way for us to express our sympathy with the victims and their families is for the European Commission to take initiatives in cooperation with the World Health Organisation on the implementation of medical and environmental restitution programmes.
–  Mr President, Mrs Grybauskaitė, ladies and gentlemen, I should like to congratulate Mrs Grybauskaitė on her assumption of office, and to wish her the best of luck.
As Ernest Hemingway once said, ‘never send to know for whom the bell tolls; it tolls for thee’. It is to be welcomed that the European Parliament is concerning itself with regions of the world that are far removed from Europe, and that it is doing so without regard to the requirements of political interest. On the one hand, the European Union has declared a strategic partnership with India, and yet on the other hand, Parliament’s resolution states that the Indian Government has done little to protect people from the effects of the Bhopal disaster. We are discussing the negligence of the Indian authorities, and rightly so, yet we should also make known our views on the liability of the US company that imposed savage nineteenth-century capitalism and failed to observe any of the safety requirements that were mandatory in the USA. The figures are as follows; 7 000 deaths in the immediate aftermath of the disaster, and up to 30 000 deaths over the 20 years which followed, with over 100 000 having fallen ill to date. Obviously these statistics cannot express the human suffering, and merely conceal the pain and tears.
Bhopal must act as a warning for governments to put in place rescue systems, and for them not to abandon people. It must act as a warning for international companies to ensure that the desire to make a profit does not replace the desire to promote safety. It must act as a warning for international structures and organisations to provide support to regions hit by disasters. In conclusion, Mr President, it should also act as a warning for us to call to account those who have taken such assistance from us or from anyone else.
. Mr President, the Commission welcomes Parliament's initiative to launch an urgent debate on this issue. It is an important opportunity for us to reflect on the way in which we can offer help to the victims and how to prevent that set of disasters from occurring in future. Let me assure Parliament that the Commission has been ready to support India in dealing with this tragedy and will do so in the future.
Through our decentralised cooperation budget line, we have supported local non-governmental organisations in Bhopal with rehabilitation and skills training for victims of the disaster, as well as giving support to women’s self-help groups.
Through our Health and Family Welfare Programme, we have supported the Bhopal District Hospital, as well as patient welfare societies of district hospitals and community centres in the region. Special assistance was given to the Municipal Corporation of Bhopal for the preparation of an urban reproductive and child health plan.
In addition, the Commission has provided a grant of EUR 10 million for the funding of the Government of India's National Disaster Risk Management Programme.
At the recent EU-India summit held in The Hague, India reconfirmed its interest in pursuing an environment dialogue with the European Union and proposed the organisation of an EU-India environment forum. This forum will be a first step in tackling the enormous environmental problems that threaten both India and the European Union.
Let me finish by expressing our deepest sympathy for all the victims and our firm hope that such a catastrophe will never occur again.
Thank you, Commissioner.
We shall now proceed to the vote on these draft resolutions.
The debate is closed.
Mr President, I simply wished to point out that there is a mistake in the voting list circulated to the Socialist Group in the European Parliament. As regards the amendments on Bhopal, we voted against the first of these and in favour of the other three.
I should like to note that my card has still not been registered and is refusing to work. I wished to vote in favour.
Your comment has been noted.
Mr President, I would like to raise another point of order. Yesterday, we were voting until 2 p.m. It has in fact always been the custom of this House to vote between noon and 1.30 p.m., because we do of course have a lot of lunchtime commitments and we end up keeping our guests waiting. I would therefore ask the Bureau to make it a rule – as it was in the previous legislative period – that voting ends at 1.30 p.m.
I would also like to take the opportunity to wish all those present in the Chamber a Merry Christmas and a Happy New Year.
Thank you for your comment, Mr Rübig.
I declare the session of the European Parliament adjourned, and I wish you all a Merry Christmas and a Happy New Year 2005.